Exhibit 10.1

 

OFFICE LEASE AGREEMENT

 

BY AND BETWEEN

 

PINE FOREST 240 TT, LLC

(AS LANDLORD)

 

AND

 

DOVA PHARMACEUTICALS, INC.

(AS TENANT)

 

240 Leigh Farm Road

Durham, North Carolina 27517

 

 

HOLLAND + KNIGHT LLP

 

800 17th Street, N.W.

 

Suite 1100

 

Washington, DC 20006

 

Phone: (202) 955-3000

 

Fax:

 (202) 955-5564

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

BASIC LEASE TERMS

1

2.

DESCRIPTION OF PREMISES

4

3.

TERM; COMMENCEMENT DATE; DELIVERY OF PREMISES

4

4.

RENTAL

9

5.

SECURITY DEPOSIT

15

6.

ALTERATIONS AND IMPROVEMENTS BY TENANT

15

7.

USE OF PREMISES

17

8.

SERVICES BY LANDLORD

18

9.

TAXES ON LEASE AND TENANT’S PROPERTY

20

10.

INSURANCE AND INDEMNITY

20

11.

LANDLORD’S COVENANT TO REPAIR AND REPLACE

22

12.

PROPERTY OF TENANT

22

13.

TRADE FIXTURES AND EQUIPMENT

22

14.

DAMAGE OR DESTRUCTION OF PREMISES

23

15.

GOVERNMENTAL ORDERS

24

16.

MUTUAL WAIVER OF SUBROGATION

24

17.

SIGNS AND ADVERTISING

24

18.

RIGHTS OF LANDLORD

26

19.

INTENTIONALLY OMITTED

27

20.

EMINENT DOMAIN

27

21.

EVENTS OF DEFAULT AND REMEDIES

28

22.

SUBORDINATION

30

23.

ASSIGNMENT AND SUBLETTING

30

24.

INTENTIONALLY OMITTED

32

25.

TRANSFER OF LANDLORD’S INTEREST

32

26.

COVENANT OF QUIET ENJOYMENT

33

27.

ESTOPPEL CERTIFICATES

33

28.

PROTECTION AGAINST LIENS

33

29.

FORCE MAJEURE

34

30.

REMEDIES CUMULATIVE — NONWAIVER

34

31.

HOLDING OVER

34

32.

NOTICES

34

33.

LEASING COMMISSION

35

34.

SEVERABILITY

35

35.

INTENTIONALLY OMITTED

35

36.

PAYMENT OF TENANT’S OBLIGATIONS BY LANDLORD AND UNPAID RENT

35

37.

ENVIRONMENTAL CONCERNS

35

38.

USA PATRIOT ACT AND ANTI-TERRORISM LAWS

36

39.

OPTION TO EXTEND TERM

37

40.

RIGHT OF FIRST REFUSAL

38

41.

MISCELLANEOUS

40

 

HOLLAND & KNIGHT LLP

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of the       day
of              , 2018 (the “Effective Date”), by and between PINE FOREST 240
TT, LLC, a Delaware limited liability company (“Landlord”), and DOVA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree for themselves, their successors and assigns, as follows:

 

1.                                      BASIC LEASE TERMS.

 

The following terms shall have the following meanings in this Lease:

 

(a)                                 Premises:  Approximately twenty-one thousand
seven hundred forty-five (21,745) rentable square feet of office space in the
aggregate on the second (2nd) floor of the Building (hereafter defined),
consisting, collectively, of (i) approximately one thousand nine hundred
sixty-one (1,961) rentable square feet of office space currently known as suite
200 (the “Suite 200 Premises”), (ii) approximately five thousand four hundred
six (5,406) rentable square feet of office space currently known as suite 215
(the “Suite 215 Premises”) and (iii) approximately fourteen thousand three
hundred seventy-eight (14,378) rentable square feet of office space currently
known as suite 245 (the “Suite 245 Premises”) (each of the Suite 200 Premises,
the Suite 215 Premises and the Suite 245 Premises being referred to herein as a
“Premises Portion”), all as more particularly shown on the floor plan attached
hereto as Exhibit A.  From and after each Premises Portion Commencement Date
(hereinafter defined), as used in this Lease, the term “Premises” shall mean
each and every Premises Portion for which the applicable Premises Portion
Commencement Date has occurred.  Once the Premises Portion Commencement Date for
all of the Premises Portions have occurred, the Premises shall contain
approximately twenty-one thousand seven hundred forty-five (21,745) rentable
square feet of office space in the aggregate.

 

(b)                                 Building:  The office building located at
240 Leigh Farm Road, Durham, North Carolina.  As of the Effective Date of this
Lease, the Building contains 100,546 rentable square feet of office space.

 

(c)                                  Business Park:  The Building, the Other
Building and the Project Land (hereinafter defined).

 

(d)                                 Other Building:  The office building located
at 220 Leigh Farm Road, Durham, North Carolina.

 

(e)                               Common Areas:  All areas of the Building, the
land on which the Building is located (the “Land”), the Project Land
(hereinafter defined) and/or the Business Park, as applicable, which are
available for the common use or benefit of all tenants primarily or to the
public generally, including without limitation parking areas, driveways,
sidewalks, loading docks, the lobby, corridors, elevators, stairwells,
entrances, public restrooms, mechanical rooms, janitorial closets, telephone
rooms, mail rooms, electrical rooms, and other similar areas of the

 

--------------------------------------------------------------------------------


 

Building providing for building systems, and any other common facilities
furnished by Landlord from time to time.

 

(f)                                   Intentionally Omitted.

 

(g)                                  Term:  The period commencing on the date
(the “Initial Premises Portion Commencement Date”) on which the first Premises
Portion Commencement Date occurs and ending on September 30, 2023 (the
“Expiration Date”), unless extended or earlier terminated in accordance with the
terms of the Lease.

 

(h)                                 Base Rent:  The base rent (“Base Rent”) for
the Suite 200 Premises shall be as follows:

 

LEASE YEAR

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

 

 

 

 

 

 

 

 

 

1

 

$

26.25

 

$

4,289.69

 

$

51,476.28

 

2

 

$

26.97

 

$

4,407.35

 

$

52,888.20

 

3

 

$

27.71

 

$

4,528.28

 

$

54,339.36

 

4

 

$

28.48

 

$

4,654.11

 

$

55,849.32

 

5

 

$

29.26

 

$

4,781.57

 

$

57,378.84

 

6

 

$

30.06

 

$

4,912.31

 

$

58,947.72

*

 

--------------------------------------------------------------------------------

[*on an annualized basis]

 

The above schedule of Base Rent for the Suite 200 Premises assumes that the
Initial Premises Portion Commencement Date occurs on or prior to September 1,
2018.  If the Initial Premises Portion Commencement Date occurs after
September 1, 2018, Landlord and Tenant shall adjust such schedule accordingly
and set forth a revised schedule in the Suite 200 CD Declaration (hereinafter
defined).

 

Base Rent for the Suite 215 Premises shall be as follows:

 

LEASE YEAR

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

 

 

 

 

 

 

 

 

 

Suite 215 Commencement Date — last day of 2nd Lease Year

 

$

26.97

 

$

12,149.99

 

$

145,799.88

*

3

 

$

27.71

 

$

12,483.36

 

$

149,800.32

 

4

 

$

28.48

 

$

12,830.24

 

$

153,962.88

 

5

 

$

29.26

 

$

13,181.63

 

$

158,179.56

 

6

 

$

30.06

 

$

13,542.03

 

$

162,504.36

*

 

--------------------------------------------------------------------------------

[*on an annualized basis]

 

The above schedule of Base Rent for the Suite 215 Premises assumes that (i) the
Initial Premises Portion Commencement Date occurs on or prior to September 1,
2018 and (ii) the Suite 215 Commencement Date (hereinafter defined) occurs
during the second (2nd) Lease Year.  If either of the foregoing assumptions
proves to be incorrect, Landlord and Tenant shall adjust such schedule
accordingly and set forth a revised schedule in the Suite 215 CD Declaration
(hereinafter defined).

 

2

--------------------------------------------------------------------------------


 

Base Rent for the Suite 245 Premises shall be as follows:

 

LEASE YEAR

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

 

 

 

 

 

 

 

 

 

Suite 245 Commencement Date — last day of 2nd Lease Year

 

$

26.97

 

$

32,314.56

 

$

387,774.72

*

3

 

$

27.71

 

$

33,201.20

 

$

398,414.40

 

4

 

$

28.48

 

$

34,123.79

 

$

409,485.48

 

5

 

$

29.26

 

$

35,058.36

 

$

420,700.32

 

6

 

$

30.06

 

$

36,016.89

 

$

432,202.68

*

 

--------------------------------------------------------------------------------

[*on an annualized basis]

 

The above schedule of Base Rent for the Suite 245 Premises assumes that (i) the
Initial Premises Portion Commencement Date occurs on or prior to September 1,
2018 and (ii) the Suite 245 Commencement Date (hereinafter defined) occurs
during the second (2nd) Lease Year.  If either of the foregoing assumptions
proves to be incorrect, Landlord and Tenant shall adjust such schedule
accordingly and set forth a revised schedule in a lease amendment executed by
Landlord and Tenant.

 

(i)                                     Base Year:  Calendar year 2019.

 

(j)                                    Tenant’s Proportionate Share:  From and
after the Suite 200 Commencement Date (hereinafter defined), Tenant’s
Proportionate Share shall increase by 1.95%; from and after the Suite 215
Commencement Date, Tenant’s Proportionate Share shall increase by 5.38%; and
from and after the Suite 245 Commencement Date, Tenant’s Proportionate Share
shall increase by 14.30%.  Once the Premises Portion Commencement Date for all
of the Premises Portions have occurred, Tenant’s Proportionate Share shall equal
21.63% (representing a fraction, the numerator of which is the number of
rentable square feet within the Premises and the denominator of which is the
number of rentable square feet within the Building).

 

(k)                                 Notice Addresses:

 

Landlord:

Pine Forest 240 TT, LLC

 

c/o Innovatus Capital Partners, LLC

 

777 3rd Avenue, 19th Floor

 

New York, NY 10017

 

Attn: Bradley Seiden

 

 

with a copy to:

Pine Forest 240 TT, LLC

 

c/o American Real Estate Partners Management LLC, as Agent

 

2350 Corporate Park Drive, Suite 110

 

Herndon, Virginia 20171

 

Attn: General Counsel

 

 

and to:

Holland & Knight LLP

 

800 17th Street, N.W., Suite 1100

 

Washington, D.C. 20006

 

Attn: Christopher J. Reynolds, Esq.

 

 

Tenant:

At the Suite 245 Premises

 

3

--------------------------------------------------------------------------------


 

 

Attn: Mark Hahn, CFO

 

 

with a copy to:

At the Suite 245 Premises

 

Attn: Marc Banjak, General Counsel

 

 

and to:

Smith, Anderson, Blount, Dorsett,

 

Mitchell & Jernigan, L.L.P.

 

2300 Wells Fargo Capitol Center

 

150 Fayetteville Street

 

Raleigh, North Carolina 27601

 

Attn: Christopher B. Capel, Esq.

 

 

 

 

(l)                                     Landlord’s Address for Payment of Rent:

Via U.S. Mail:

 

 

 

PINE FOREST 240 TT LLC

 

PO Box 536181

 

307 23rd Street Extension, Suite 950

 

Pittsburgh, PA 15215

 

 

 

Via Wire Transfer / ACH

 

PINE FOREST 240 TT LLC

 

Citizens Bank NA

 

Account #4522334914

 

ABA Routing #241070417

 

(m)                             Security Deposit:  $53,021.56

 

(n)                                 Broker(s):  CBRE, Inc., as Landlord’s agent,
and Tri Properties, Inc., as Tenant’s agent.

 

(o)                                 Parking.   Tenant shall have the right to
use, at no additional cost or fee four (4) unreserved parking spaces per 1,000
rentable square feet of the Premises (as the Premises exists from time to time
under this Lease) in the surface parking areas adjacent to the Building which
constitutes a portion of the Common Areas of the Land.

 

2.                                      DESCRIPTION OF PREMISES.

 

In consideration of Tenant’s agreement to pay Base Rent and Additional Rent
(hereinafter defined), Landlord hereby leases to Tenant, and Tenant hereby
accepts and rents from Landlord, the Premises within the Building located in the
Business Park; together with the nonexclusive right to use the Common Areas of
the Land and the Building.  The parties acknowledge that all square footage
figures with respect to the Premises are approximate and agree that such figures
shall be conclusive for all purposes with respect to this Lease.

 

3.                                      TERM; COMMENCEMENT DATE; DELIVERY OF
PREMISES.

 

(a)                                 Term.  This Lease shall be in full force and
effect from the Effective Date.  The term of this Lease (the “Term”) shall
commence on the Initial Premises Portion Commencement

 

4

--------------------------------------------------------------------------------


 

Date and expire on the Expiration Date set forth in Section 1(g), above, unless
extended or earlier terminated pursuant to the terms of this Lease.  As used
herein, the term “Lease Year” shall mean (i) with respect to the first Lease
Year, the consecutive twelve (12)-month period beginning with the Initial
Premises Portion Commencement Date, except that if the Initial Premises Portion
Commencement Date does not occur on the first day of a calendar month, the first
Lease Year shall commence on the Initial Premises Portion Commencement Date and
terminate on the last day of the twelfth (12th) full calendar month after the
Initial Premises Portion Commencement Date, and (ii) each successive period of
twelve (12) calendar months thereafter during the Term.

 

(b)                                 Premises Portion Commencement Date.

 

(i)                                     As used herein (i) the “Suite 200
Commencement Date” shall be the date Landlord delivers possession of the
Suite 200 Premises to Tenant broom clean and free from any prior occupancies,
(ii) the “Suite 215 Commencement Date” shall be the date Landlord delivers
possession of the Suite 215 Premises to Tenant broom clean and free from any
prior occupancies and (iii) the “Suite 245 Commencement Date” shall be May 1,
2020.  Reference is made to the form of Declaration of Suite 200 Commencement
Date (the “Suite 200 CD Declaration”) attached hereto as Exhibit B.  Landlord
shall use commercially reasonable efforts to deliver the Suite 200 Premises to
Tenant on or before August 1, 2018 (which commercially reasonable efforts shall
not include the attempt by Landlord to relocate the existing tenant or occupant
of the Suite 200 Premises to space located outside of the Building).  Landlord
shall use commercially reasonable efforts to deliver the Suite 215 Premises to
Tenant on or before August 1, 2019 (which commercially reasonable efforts shall
not include the attempt by Landlord to relocate the existing tenant or occupant
of the Suite 215 Premises to space located outside of the Building).   After the
Suite 200 Commencement Date, Landlord shall complete the Suite 200 CD
Declaration and deliver the completed Suite 200 CD Declaration to Tenant. 
Within ten (10) days after Tenant receives the completed Suite 200 CD
Declaration from Landlord, Tenant shall execute and return the Suite 200 CD
Declaration to Landlord to confirm the Suite 200 Commencement Date and, if
applicable, a revised schedule of Base Rent payable by Tenant with respect to
the Suite 200 Premises.  Any failure by Landlord to deliver the Suite 200 CD
Declaration to Tenant and/or any failure by Landlord of Tenant to execute the
Suite 200 CD Declaration after such delivery shall not affect the determination
of the Suite 200 Commencement Date, or otherwise affect in any manner whatsoever
any other term or condition of this Lease.  Reference is made to the form of
Declaration of Suite 215 Commencement Date (the “Suite 215 CD Declaration”)
attached hereto as Exhibit B-1.  After the Suite 215 Commencement Date, Landlord
shall complete the Suite 215 CD Declaration and deliver the completed Suite 215
CD Declaration to Tenant.  Within ten (10) days after Tenant receives the
completed Suite 215 CD Declaration from Landlord, Tenant shall execute and
return the Suite 215 CD Declaration to Landlord to confirm the Suite 215
Commencement Date and, if applicable, a revised schedule of Base Rent payable by
Tenant with respect to the Suite 215 Premises.  Any failure by Landlord to
deliver the Suite 215 CD Declaration to Tenant and/or any failure by Landlord of
Tenant to execute the Suite 215 CD Declaration after such delivery shall not
affect the determination of the Suite 215 Commencement Date, or otherwise affect
in any manner whatsoever any other term or condition of this Lease.  Each of the
Suite 200 Commencement Date, the Suite 215 Commencement Date and the Suite 245
Commencement Date shall be a “Premises Portion Commencement Date” hereunder.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Lease, if the Suite 200 Commencement Date has not occurred on
or before September 1, 2018 (the “Suite 200

 

5

--------------------------------------------------------------------------------


 

Commencement Date Delay Abatement Date”), then, Base Rent for the Suite 200
Premises shall be abated for a number of days equal to the number of days after
the Suite 200 Commencement Date Delay Abatement Date that the Suite 200
Commencement Date fails to occur, which abatement shall commence on the date
immediately following the last day of the Suite 200 Abatement Period
(hereinafter defined); provided, however, that in no event shall Base Rent for
the Suite 200 Premises abate for more than one hundred twenty (120) days
pursuant to the terms of this Section 3(b)(ii).  The Suite 200 Commencement Date
Delay Abatement Date shall be extended by one (1) day for each day that the
Suite 200 Commencement Date is delayed as the result of any event of force
majeure.  Tenant hereby expressly acknowledges and agrees that the foregoing
right to abate Base Rent for the Suite 200 Premises shall be Tenant’s sole and
exclusive remedy in the event of any delay in the Suite 200 Commencement Date
beyond the  Suite 200 Commencement Date Delay Abatement Date.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Lease, if the Suite 215 Commencement Date has not occurred on
or before September 1, 2019 (the “Suite 215 Commencement Date Delay Abatement
Date”), then, Base Rent for the Suite 215 Premises shall be abated for a number
of days equal to the number of days after the Suite 215 Commencement Date Delay
Abatement Date that the Suite 215 Commencement Date fails to occur, which
abatement shall commence on the date immediately following the last day of the
Suite 215 Abatement Period (hereinafter defined); provided, however, that in no
event shall Base Rent for the Suite 215 Premises abate for more than one hundred
twenty (120) days pursuant to the terms of this Section 3(b)(iii).  The
Suite 215 Commencement Date Delay Abatement Date shall be extended by one
(1) day for each day that the Suite 215 Commencement Date is delayed as the
result of any event of force majeure.  Tenant hereby expressly acknowledges and
agrees that the foregoing right to abate Base Rent for the Suite 215 Premises
shall be Tenant’s sole and exclusive remedy in the event of any delay in the
Suite 215 Commencement Date beyond the  Suite 215 Commencement Date Delay
Abatement Date.

 

(c)                                  Tenant Improvements; Improvement Allowance.

 

(i)                                     Landlord shall deliver the Suite 200
Premises and the Suite 215 Premises to Tenant broom clean and free from any
prior occupancies (but otherwise in its then “as-is” condition), and Tenant
shall remain in possession of the Suite 245 Premises in its then “as-is”
condition without (A) any obligation on Landlord’s part to undertake any
improvements or alterations therein (but subject to Landlord’s repair and
maintenance obligations set forth in this Lease); or (B) any representations or
warranties regarding the condition thereof.

 

(ii)                                  Notwithstanding anything to the contrary
contained herein, subject to the terms of this Lease, and provided that Tenant
is not then in default under this Lease, Landlord shall provide Tenant with an
allowance (the “Improvement Allowance”) of up to Two Hundred Sixty-Four Thousand
Ninety Dollars ($264,090.00) in the aggregate (or the sum of Twenty Dollars
[$20.00] per rentable square foot of the Suite 200 Premises, plus Fifteen
Dollars [$15.00] per rentable square foot of the Suite 215 Premises, plus Ten
Dollars [$10.00] per rentable square foot of the Suite 245 Premises ) to pay for
(i) costs and expenses (“TI Work Costs”) incurred by Tenant in connection with
the design and construction of improvements which Tenant desires to undertake in
and to the Premises, or improvements approved in writing by Landlord and Paidion
which Tenant performed in the Suite 245 Premises within the sixty (60) day
period immediately preceding the Effective Date of this Lease (collectively, the
“Tenant Improvements”) and (ii) to the limited extent provided herein, FF&E
Costs (hereinafter defined).  Tenant hereby expressly acknowledges and agrees
that the amount of the Improvement

 

6

--------------------------------------------------------------------------------


 

Allowance is subject to potential reduction pursuant to the terms of
Section 3(c)(vi), below.  Disbursements of the Improvement Allowance by Landlord
for TI Work Costs (“Partial TI Payments”) shall be made on a monthly basis, if
requested in writing by Tenant, or, if not so requested, paid out by Landlord
upon completion of the Tenant Improvements, and the satisfaction of the
conditions set forth below, including the receipt by Landlord of final lien
waivers from all general contractors, subcontractors and material suppliers who
perform work or provide materials in connection with the Tenant Improvements;
provided, however, that in no event shall Landlord be obligated to disburse to
Tenant in excess of Forty-Six Thousand Six Hundred Forty Dollars ($46,640.00) of
the Improvement Allowance until Landlord has determined that Landlord will not
incur any additional Suite 215 Relocation Costs (hereinafter defined).  Each of
Tenant’s requests for a Partial TI Payment (the “TI Draw Requests”) shall be
accompanied by (a) the general contractor’s application for payment (including,
if applicable, an architect’s certification thereof) setting forth a detailed
description of the TI Work completed (including the percentage of the total job
which the work with respect to which the contractor seeks payment represents)
and the total cost of such work; (b) paid invoices for TI Work Costs incurred by
Tenant; (c) a written approval by Tenant of the contractor’s application of
payment and the work performed by the contractor(s), if applicable; and
(d) partial lien waivers (or, with respect to the final TI Draw Request, final
lien waivers) and releases of mechanic’s and materialmen’s liens from the
general contractor, subcontractors and material suppliers providing work or
services with respect to the Tenant Improvements.  Landlord shall make Partial
TI Payments of the Improvement Allowance within thirty (30) days after receipt
of a TI Draw Request from Tenant, provided that such TI Draw Request is
accompanied by all applicable information and documentation set forth in
(a)-(d), above, and provided further that Landlord shall have no obligation to
make more than one (1) such disbursement in any thirty (30) day period. 
Tenant’s final TI Draw Request shall include (1) a certificate of substantial
completion of the Tenant Improvements prepared by Tenant, or, if applicable,
Tenant’s architect, (2) all applicable final lien waivers, (3) copies of the
certificate of occupancy for the Suite 200 Premises and the Suite 215 Premises
and (4) final as-built plans showing the Tenant Improvements (in the CAD format
reasonably designated by Landlord), warranties and an HVAC testing and balancing
report reviewed and approved by Landlord’s engineer.  Notwithstanding the
foregoing, in no event shall Landlord be obligated to pay, in the aggregate, an
amount in excess of ninety percent (90%) of the Improvement Allowance prior to
Landlord’s receipt of Tenant’s final TI Draw Request given in accordance with
the terms of this Section 3(c)(ii).  Prior to undertaking any Tenant
Improvements in the Premises and notwithstanding anything to the contrary
contained in this Lease, Tenant shall submit to Landlord for its approval full
working drawings (the “TI Working Drawings”) depicting all of the TI Work which
Tenant desires to install in the Premises.  Notwithstanding anything to the
contrary contained herein, Landlord and Tenant hereby acknowledge and agree that
(A) Tenant shall have the option, in lieu of submitting TI Working Drawings for
the entire Premises, of submitting TI Working Drawings for an individual
Premises Portion (each, a “Premises Portion Plans Phase”), which plans shall
separately reflect the Tenant Improvements to be undertaken in a Premises
Portion; and (B) in the event Tenant submits such plans to Landlord in phases,
Tenant’s submission and Landlord’s approval thereof shall be made in accordance
with the terms of this Lease, provided, however, that the term “TI Working
Drawings” as used in this Lease shall mean and refer to the applicable plans
submitted by Tenant for such Premises Portion.  The Tenant Improvements shall
(u) be constructed in a good and workmanlike manner, (v) constitute Alterations
(hereinafter defined) hereunder, and, accordingly, shall be constructed in
strict accordance with the terms and conditions of this Lease, including but not
limited to the terms and conditions of Section 6, below, provided, however, that
in the event of any conflict between the terms of Section 6, below, and the
terms of this Section 3(c), the terms

 

7

--------------------------------------------------------------------------------


 

of this Section 3(c) shall control and (w) be constructed by a licensed
contractor approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(iii)                               Following the substantial completion of the
Tenant Improvements in accordance with the terms of this Lease, Tenant shall
also be entitled, subject to the terms of this Section 3(c)(iii), to draw upon
any remaining Improvement Allowance (“Available Allowance”) to reimburse Tenant
for the actual, documented, third-party costs incurred by Tenant in connection
with the purchase and installation in the Premises of Tenant’s furniture,
fixtures and equipment (collectively, “FF&E Costs”).  Tenant shall submit to
Landlord a single request for reimbursement of FF&E Costs (the “FF&E Draw
Request”) incurred by Tenant out of the Available Allowance, together with
(i) documentation reasonably satisfactory to Landlord evidencing that the Tenant
Improvements are substantially complete and (ii) appropriate paid receipts for
the total amount of FF&E Costs requested by Tenant in the FF&E Draw Request. 
Subject to the terms of this Section 3(c), Landlord shall disburse to Tenant the
amount of the Available Allowance set forth in the FF&E Draw Request no later
than thirty (30) days after Tenant delivers the FF&E Draw Request to Landlord in
accordance with the terms of this Section 3(c).

 

(iv)                              Any portion of the Improvement Allowance with
respect to which Tenant fails to submit to Landlord, on or before the date that
is six (6) months after the final Premises Portion Commencement Date (or
October 31, 2020), a TI Draw Request and/or a FF&E Draw Request, as applicable,
that complies with the terms of this Lease, shall be forfeited by Tenant and
retained by Landlord; provided, however, that if as of the final Premises
Portion Commencement Date (or October 31, 2020) Tenant (i) has completed the
Tenant Improvements in accordance with the terms of this Lease and (ii) is not
in monetary default of this Lease (for which default Tenant has received at
least forty-eight [48] hours’ prior written notice from Landlord), and no
material non-monetary Event of Default (hereinafter defined) by Tenant then
exists under this Lease, then, Landlord shall apply up to One Hundred Eight
Thousand Seven Hundred Twenty-Five Dollars ($108,725.00) of such unrequested
Improvement Allowance (or Five Dollars [$5.00] per rentable square foot of the
Premises) against Base Rent next due and payable by Tenant under the Lease until
exhausted.

 

(v)                                 Landlord shall retain American Real Estate
Partners Management LLC or another construction supervisor selected by Landlord
(“Construction Supervisor”) as Landlord’s construction supervisor in connection
with the construction of the Tenant Improvements, and Tenant shall pay Landlord,
or the Construction Supervisor, as directed by Landlord, a construction
supervision fee (“Construction Supervision Fee”) equal to three percent (3%) of
the “hard” costs of the Tenant Improvements, to cover the costs of coordination
and supervision of the Tenant Improvements.  The Construction Supervision Fee
shall be deducted from the Improvement Allowance, or, alternatively, shall be
paid by Tenant to Landlord within thirty (30) days after Landlord’s delivery to
Tenant of an invoice therefor.

 

(vi)                              Notwithstanding anything to the contrary
contained in this Lease, Tenant hereby expressly acknowledges and agrees that
the amount of the Improvement Allowance shall be reduced by an amount equal to
all Suite 215 Relocation Costs (hereinafter defined); provided, however, that
the Improvement Allowance shall not be reduced pursuant to the terms of this
Section 3(c)(vi) by an amount that exceeds Two Hundred Seventeen Thousand Four
Hundred Fifty Dollars ($217,450.00) (or Ten Dollars [$10.00] per rentable square
feet of the entire Premises).  As used herein, the term “Suite 215 Relocation
Costs” means all costs and

 

8

--------------------------------------------------------------------------------


 

expenses actually incurred by Landlord in connection with any relocation of any
existing tenant or occupant of the Suite 215 Premises.

 

(d)                                 Tenant in Possession of Suite 245 Premises. 
Landlord and Tenant hereby expressly acknowledge and agree that: (i) Tenant is
currently in possession of the Suite 245 Premises pursuant to that certain
Sublease Agreement dated May, 2016, as amended by that certain First Amendment
to Sublease Agreement dated September 22, 2017 (collectively, the “Existing
Sublease”), by and between Paidion Research, Inc. (“Paidion”), as sublandlord,
and Tenant, as subtenant, the term of which expires on the date (the “Existing
Sublease Expiration Date”) immediately preceding the Suite 245 Commencement
Date; and (ii) Tenant shall remain in possession of the Suite 245 Premises from
and after the Existing Sublease Expiration Date and the terms and conditions
contained in this Lease shall govern Tenant’s occupancy of the Suite 245
Premises from and after the Existing Sublease Expiration Date.  Notwithstanding
anything to the contrary contained herein, Landlord and Tenant hereby expressly
acknowledge and agree that if Landlord’s lease with Paidion for the Suite 245
Premises (the “Paidion Lease”) is terminated prior to the Existing Sublease
Expiration Date, then, notwithstanding anything to the contrary contained herein
(1) the Suite 245 Commencement Date hereunder shall be deemed to be the date
immediately following the termination date of the Paidion Lease, (2) from and
after such new Suite 245 Commencement Date, the terms of this Lease shall govern
Tenant’s occupancy of the Suite 245 Premises and (3) if requested by Landlord or
Tenant, Landlord and Tenant shall execute an amendment to this Lease setting
forth such new Suite 245 Commencement Date and any other revisions to this Lease
necessitated by the early termination of the Paidion Lease; provided, however,
that the amount of rent payable by Tenant under the Existing Sublease for the
Suite 245 Premises shall remain as set forth in the Existing Sublease for the
period commencing on such new Suite 245 Commencement Date and ending on the
Existing Sublease Expiration Date.

 

4.                                      RENTAL.

 

During the Term, but subject to the terms of Section 4(h), below, Tenant shall
pay to Landlord at the address set forth in Section 1(l) herein, without notice,
demand, reduction (except as may be applicable pursuant to the sections of this
Lease entitled “Damage or Destruction of Premises” and “Eminent Domain”), setoff
or any defense, the amounts set forth in this Section 4 (collectively the
“Annual Rental”).

 

(a)                                 Base Rent; Additional Rent.

 

(i)                                     Subject to the terms of Section 4(h),
below, beginning with the Premises Portion Commencement Date for each Premises
Portion, and continuing through the Expiration Date, Tenant shall pay Base Rent
in accordance with the schedule set forth in Section 1(h) in equal monthly
installments each in advance on or before the first day of each calendar month.
 Base Rent for any partial calendar month occurring during the Term shall be
prorated based upon the number of days of such partial calendar month falling
within the Term.

 

(ii)                                  As used herein, the term “Additional Rent”
shall mean such costs, expenses, charges and other payments to be made by (or on
behalf of) Tenant to Landlord (or to a third party if required under this Lease)
pursuant to the terms of this Lease, whether or not the same be designated as
such.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Operating Expense  and Real Estate Tax
Pass-Throughs.

 

(i)                                     Commencing on January 1, 2020, and
thereafter throughout the Term, Tenant shall pay Tenant’s Proportionate Share
(as set forth in Section 1(j), above) of (i) all Operating Expenses (hereinafter
defined) paid or incurred by Landlord during each calendar year to the extent
such costs exceed the amount of Operating Expense incurred during the Base Year
(defined in Section 1(i), above) and (ii) all Real Estate Taxes (hereinafter
defined) paid or incurred by Landlord during each calendar year to the extent
such costs exceed the amount of Real Estate Taxes incurred during the Base
Year.  As used herein, the term “Operating Expenses” means all costs and
expenses paid or incurred by Landlord in connection with the ownership,
operation, repair or maintenance of the Building, the Common Areas, the Land
and, subject to subsection (W), below, the Project Land and the Business Park,
including without limitation, all: (A) insurance premiums and policy deductibles
paid with respect to the Building and/or the Land, including fire and extended
coverage insurance and liability insurance, (B) sales, use and/or personal
property taxes applicable to the Building or the Premises, including those
relating to the purchase of goods and services used in connection with the
operation, maintenance or repair of the Building, (C) Intentionally Omitted,
(D) Intentionally Omitted, (E) the cost of providing Standard Building Services
(hereinafter defined) including utilities, heat and air conditioning, janitorial
service and window cleaning, (F) Building management costs (including management
fees; provided, however, that such management fees shall not exceed four percent
[4%] of gross Building revenue), (G) the cost of grass mowing, shrub care and
general landscaping, irrigation systems, maintenance and repair to parking and
loading areas (including storage of materials), driveways, sidewalks, exterior
lighting, garbage collection and disposal, snow removal, water and sewer,
plumbing, signs and other facilities serving or benefiting the Premises or the
Building, (H) the cost of all services rendered by third parties with respect to
the Building and the Land, including the Common Areas thereof, and all costs
paid or incurred by Landlord in providing any of the services to be provided by
Landlord pursuant to the terms of this Lease; (I) costs of all capital
improvements, repairs or equipment in or to the Building which are
(x) undertaken to comply with applicable law first effective on or after the
date of completion of the original construction of the Building or (y) to reduce
Operating Expenses (each, a “Permitted Capital Expenditure”); provided that the
cost of any Permitted Capital Expenditure shall be amortized on a straight line
basis over a reasonable period of time (as determined in accordance with
generally accepted accounting principles as reasonably interpreted by Landlord),
with imputed interest at six percent (6%) per annum, (J) dues and/or assessments
paid to any owners association with jurisdiction over the Business Park (the
“Association”),  (K) employees’ wages, salaries, welfare and pension benefits
and other benefits; (L) the cost of repairs and maintenance; (M) telephone
service; (N) concierge services; (O) sewer rents and charges; (P) window
cleaning; (Q) service contracts for the maintenance of elevators, boilers, HVAC
and other mechanical, plumbing and electrical equipment or systems; (R) the
rental value of the management office maintained in the Building; (S) legal fees
and accounting fees; (T) the cost of purchase or replacement of trees, plants
and shrubbery; (U) all costs of operating, maintaining and replacing equipment
in any health and fitness and facility located in the Building; (V) all costs
incurred by Owner pursuant to the terms of the Covenants (hereinafter defined),
and (W) the Building’s proportionate share (based on the ratio that the rentable
square footage of the Building bears to the aggregate rentable square footage of
the Building and the Other Building) of the costs and expenses paid or incurred
by Landlord in the operation, repair and maintenance of the Business Park,
including without limitation the costs and expenses associated with the
maintenance and operation and repair of Business Park amenities made available
for the common use and enjoyment of the tenants of the Business Park from time
to time.  As used herein, the term “Real

 

10

--------------------------------------------------------------------------------


 

Estate Taxes” means all governmental impositions, levies, fees, taxes,
assessments or charges of every kind and nature whatsoever which are levied,
assessed or imposed against the Premises, the Land, the Building, or any other
improvements on the Land, or any portion thereof or by reason of the ownership
and operation of the Premises, the Land, the Building or any other improvements
on the Land, and receipt of Rent therefrom including, without limitation, ad
valorem taxes, real estate taxes, any other tax on rents or real estate, water
or sewer and all other governmental exactions from time to time directly or
indirectly assessed or imposed upon the Premises, the Land, the Building or any
other improvements on the Land, including all reasonable costs and fees paid or
incurred by Landlord in contesting, or in negotiating with the public
authorities as to the amount of such assessments, charges or taxes or the basis
upon which the same shall be assessed.  As used herein, the term “Covenants”
means any covenants or conditions now or hereafter recorded against the Project
Land.  In the event that Landlord elects to employ a single service provider to
provide to the Building and the Other Building any category of goods or services
relating to the operation, repair or maintenance thereof, Operating Expenses
hereunder shall include the Building’s share of the total cost of such goods or
services provided during any calendar year, as reasonably determined by
Landlord.  As used herein, the term “Project Land” means the Land and the land
on which the Other Building is located.

 

Notwithstanding anything to the contrary contained herein, Landlord shall not
include in Operating Expenses during any calendar year of the Term that portion
of Controllable Expenses (hereinafter defined) during such calendar year which
exceeds the Controllable Expenses Cap (hereinafter defined) for such calendar
year.  As used herein, the term “Controllable Expenses Cap” for (i) the Base
Year shall be the aggregate amount of Controllable Expenses incurred for the
Base Year, and (ii) each calendar year after the Base Year shall be an amount
equal to the greater of one hundred five percent (105%) of (a) the Controllable
Expenses Cap that was effective in the immediately preceding calendar year and
(b) the actual amount of Controllable Expenses incurred in the immediately
preceding calendar year.  As used herein, the term “Controllable Expenses” shall
mean all categories of Operating Expenses, except:  (1) insurance costs;
(2) utility costs; (3) costs to remove and prevent snow and ice; and (4) costs
and expenses resulting from the imposition of governmental laws, rules and
regulations enacted or implemented after the date of this Lease. 
Notwithstanding the foregoing, the terms of this paragraph shall not preclude
Landlord from passing through Controllable Expenses in calendar years following
the calendar year in which such Controllable Expenses were incurred if such
Controllable Expenses, when added to Controllable Expenses incurred in a
subsequent calendar year, do not exceed the Controllable Expenses Cap for any
such subsequent calendar year.

 

Notwithstanding anything to the contrary contained herein, Operating Expenses
shall not include (i) depreciation of the Building (except as otherwise provided
herein), (ii) payments of principal and interest on any mortgages encumbering
the Building; (iii) the cost of painting, decorating or renovating a specific
tenant’s space (specifically excluding base building improvements and systems
and the Common Areas); (iv) costs which Landlord is entitled to be reimbursed by
insurance, warranties or condemnation proceeds; (v) leasing commissions,
attorneys’ fees and advertising costs incurred by Landlord to lease space in the
Building to tenants or prospective tenants of the Building; (vi) legal fees
incurred for negotiation of leases, or relating to disputes between Landlord and
other tenants and occupants of the Building; (vii) salaries and fringe benefits
of employees above the grade of senior property manager and/or senior building
manager (it being expressly understood that accountants and engineers shall be
deemed to be beneath the grade of senior property manager and senior building
manager), except if any such employees above the grade of senior property
manager and/or senior building manager is providing services relating to the
operation, servicing, maintenance and/or

 

11

--------------------------------------------------------------------------------


 

repair of the Building, the Common Areas and/or the Land; provided, however,
that in the case of compensation paid for any such employee above the grade of
senior property manager and/or senior building manager that is not assigned
exclusively to the Building, the Common Areas and/or the Land, Operating
Expenses shall include only the portion of their salaries, wages and other
personnel costs that Landlord allocates on a reasonable and equitable basis to
the Building, the Common Areas and/or the Land; (viii) the profit increment paid
by Landlord for services to a corporation or entity controlling, controlled by
or under common control with Landlord, to the extent the total amount paid by
Landlord for such services are not comparable to office buildings in the
Raleigh/Durham, North Carolina area of comparable age, size, location and
quality to the Building (“Comparable Buildings”) providing services similar to,
and at a comparable level as, those provided for the Building; (ix) the costs of
capital improvements (other than Permitted Capital Expenditures); (x) any costs
incurred by Landlord to remedy any violation of applicable laws with respect to
the Common Areas which violation exists as of the Initial Premises Portion
Commencement Date; and (xi) costs or expenses of utilities directly metered to
tenants and payable separately by such tenants.

 

(ii)                                  If at any time during calendar year 2019,
or during any subsequent calendar year, less than ninety-five percent (95%) of
the total rentable square feet of office space in the Building is occupied by
tenants, the amount of Operating Expenses for such year shall be deemed to be
the amount of Operating Expenses as reasonably estimated by Landlord that would
have been incurred if the percentage of occupancy of the Building during such
year was ninety-five percent (95%).  If at any time during any calendar year,
any part of the Building is leased to a tenant (hereinafter referred to as a
“Special Tenant”) who, in accordance with the terms of its lease, provides its
own utilities, cleaning or janitorial services or other services or is not
otherwise required to pay a share of Operating Expenses in accordance with the
methodology set forth in this Section 4(b), and Landlord does not incur the cost
of such services, Operating Expenses for such calendar year shall be increased
by the additional costs for cleaning and janitorial services and such other
applicable expenses as reasonably estimated by Landlord that would have been
incurred by Landlord if Landlord had furnished and paid for cleaning and
janitorial services and such other services for the space occupied by the
Special Tenant, or if Landlord had included such costs in “operating expenses”
as defined in the Special Tenant’s lease.  Notwithstanding the foregoing, in no
event shall the adjustments in Operating Expenses as hereinabove described
result in a net profit to Landlord.

 

(c)                                  Payment of Operating Expenses and Real
Estate Taxes.

 

Commencing on January 1, 2020, Tenant shall pay to Landlord in advance each
month, along with Tenant’s installments of Base Rent (and Additional Rent, if
applicable) an amount (the “Tenant Contribution”) equal to one-twelfth (1/12) of
Landlord’s estimate of the sum of (i) Tenant’s Proportionate Share of the amount
of Operating Expenses for any calendar year (including any partial calendar
year, as applicable) which is in excess of Operating Expenses for the Base Year,
plus (ii) Tenant’s Proportionate Share of the amount of Real Estate Taxes for
any calendar year (including any partial calendar year, as applicable) which is
in excess of Real Estate Taxes for the Base Year.  Landlord will make reasonable
efforts to provide Tenant with Landlord’s estimate of Tenant’s Contribution for
the upcoming calendar year on or before December 15 of each calendar year during
the Term hereof.  Not more than twice during any calendar year, Landlord may in
good faith revise Landlord’s estimate of Tenant’s Proportionate Share of
increases in Operating Expenses and Tenant’s Proportionate Share of increases in
Real Estate Taxes, and upon Tenant’s receipt of a revised statement, Tenant
shall pay Tenant’s Proportionate Share of increases in Operating Expenses and
Tenant’s Proportionate Share of

 

12

--------------------------------------------------------------------------------


 

increases in Real Estate Taxes on the basis of such statement.  If Landlord
fails to notify Tenant of the revised amount of Tenant’s Contribution by such
date, Tenant shall continue to pay the monthly installments of Tenant’s
Contribution, if any, last payable by Tenant until Tenant is notified by
Landlord of such new estimated amount.  No later than May l of each calendar
year of the Term, or as soon thereafter as reasonably practicable, Landlord
shall deliver to Tenant a written statement (the “Expense Statement”) setting
forth the actual amount of Tenant’s Contribution for the preceding calendar
year.  Tenant shall pay the total amount of any balance due shown on such
Expense Statement within thirty (30) days after its delivery.  In the event that
the Tenant Contribution paid by Tenant for any calendar year exceeds the amount
of Tenant’s Proportionate Share of the actual increase in Operating Expenses and
Tenant’s Proportionate Share of the actual increase in Real Estate Taxes,
Landlord shall reimburse Tenant for any overage paid within thirty (30) days
after Landlord delivers such Expense Statement to Tenant.  Further, Tenant shall
be responsible for the payment of Tenant’s Contribution for the calendar year in
which the Term of this Lease expires, prorated from January 1 thereof through
the Expiration Date.  Upon the Expiration Date, Landlord may elect either (i) to
require Tenant to pay any unpaid estimated amount within thirty (30) days after
the Expiration Date, which estimate shall be made by Landlord based upon actual
and estimated costs for such year, or (ii) to withhold the Security Deposit
until the exact amount payable by Tenant is determinable, at which time Tenant
shall promptly pay to Landlord any deficiencies or Landlord shall return any
excess Security Deposit to Tenant.

 

(d)                                 Audit Right.  Provided that Tenant is not in
monetary default of this Lease and provided that no material non-monetary Event
of Default then exists under this Lease, Tenant shall be entitled to the
following audit right with respect to an Expense Statement delivered by
Landlord.  Such audit right shall be exercisable by Tenant providing Landlord
with written notice of Tenant’s exercise of such audit right within one hundred
twenty (120) days of Tenant’s receipt of such Expense Statement, time being of
the essence.  Tenant’s notice shall contain a statement of Tenant’s reasonable
objections to such Expense Statement.  If, within thirty (30) days after
Landlord’s receipt of Tenant’s written notice, Landlord and Tenant are unable to
resolve Tenant’s objections, then, not later than ten (10) business days after
the expiration of such thirty (30)-day period, Tenant shall deliver to Landlord
written notice (the “Audit Notice”) that it wishes to employ on an hourly rate
(and not a contingency fee) basis an independent certified public accounting
firm approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) to inspect and audit Landlord’s books and records at the
Building relating to the objections raised in Tenant’s notice.  Tenant shall
deliver to Landlord a confidentiality and nondisclosure agreement reasonably
satisfactory to Landlord executed by Tenant and such accounting firm, and
provide Landlord not less than fifteen (15) days’ notice of the date on which
the accounting firm desires to examine Landlord’s books and records at the
Building during regular business hours; provided, however, that such date shall
be between ten (10) and forty-five (45) days after Tenant delivers to Landlord
the Audit Notice.  Such audit shall be limited to a determination of whether
Landlord calculated the Expense Statement in accordance with the terms and
conditions of this Lease.  All costs and expenses of any such audit shall be
paid by Tenant, except as otherwise expressly set forth herein.  Tenant shall be
entitled to exercise its right to audit pursuant to this Section 4(d) in strict
accordance with the foregoing procedures and each such audit shall relate only
to the calendar year covered by the Expense Statement.  As a condition precedent
to exercising its audit rights, Tenant shall pay to Landlord all monies which
Landlord claims are owing by Tenant, as shown on the Expense Statement.  If,
upon a final resolution of any dispute between Landlord and Tenant regarding an
Expense Statement (it being understood that the results of Tenant’s audit shall
not be dispositive or binding on Landlord) (1) Tenant is entitled to a refund of
the amount

 

13

--------------------------------------------------------------------------------


 

paid by Tenant for Tenant’s Contribution for the calendar year under audit
because such Expense Statement overstated the amounts to which Landlord was
entitled hereunder, Landlord shall credit the next monthly rental payment(s) by
Tenant with an amount equal to such refund (or, if the Term has ended, Landlord
shall refund such amount to Tenant within thirty [30] days after such final
resolution) or (2) Tenant is found to have underpaid Tenant’s Contribution,
Tenant shall pay to Landlord an amount equal to such underpayment within thirty
(30) days.  Notwithstanding anything contained in this Section 4(d) to the
contrary, if, upon such final resolution of any dispute between Landlord and
Tenant regarding an Expense Statement it is determined that a demonstrated error
was made in the audited Expense Statement and as a result of such error the
amount of Operating Expenses were overstated by more than five percent (5%),
Landlord shall, within thirty (30) days after receipt of an invoice therefor,
reimburse Tenant for Tenant’s reasonable and actual out-of-pocket costs and
expenses incurred in connection with the audit of such Expense Statement, but in
no event more than Two Thousand Dollars ($2,000.00).  Tenant shall provide
Landlord with a copy of all audits conducted pursuant to the terms of this
Section 4(d) within ten (10) days after Tenant receives any such audit.

 

(e)                                  Documentary Tax.

 

In the event that any documentary stamp tax, sales tax or any other tax or
similar charge (exclusive of any income tax payable by Landlord as a result
hereof) becomes applicable to the rental, leasing or letting of the Premises,
whether local, state or federal, and is required to be paid due to the execution
hereof or otherwise with respect to this Lease or the payments due hereunder,
the cost thereof (minus any offsetting reduction in Real Estate Taxes associated
therewith) shall be borne by Tenant and shall be paid promptly and prior to same
becoming past due.  Tenant shall provide Landlord with copies of all paid
receipts respecting such tax or charge promptly after payment of same.

 

(f)                                   Late Payment.

 

If any monthly installment of Base Rent, Additional Rent (if any) or any other
sum due and payable pursuant to this Lease remains due and unpaid five (5) days
after said amount becomes due, Tenant shall pay as Additional Rent hereunder a
late payment charge equal to five percent (5%) of the unpaid rent or other
payment; provided, however, on the first occasion of a late payment in any
twelve (12)-month period, and no more than once in any twelve (12)-month period,
Landlord agrees to waive its right to collect late charges on such payment if
such payment is made no later than the fifth (5th) business day after Landlord
delivers to Tenant written notice of such late payment.  All unpaid rent and
other sums of whatever nature owed by Tenant to Landlord under this Lease shall
bear interest from the tenth (10th) day after the due date thereof until paid at
the lesser of two percent (2%) per annum above the “prime rate” as published in
The Wall Street Journal from time to time (the “Prime Rate”) or the maximum
interest rate per annum allowed by law.  Acceptance by Landlord of any payment
from Tenant hereunder in an amount less than that which is currently due shall
in no way affect Landlord’s rights under this Lease and shall in no way
constitute an accord and satisfaction.

 

(g)                                  Survival.  Tenant’s obligation to pay
Operating Expenses pursuant to the provisions of this Section 4 shall survive
the expiration or other termination of this Lease with respect to any period
during the Term hereof and with respect to any holdover period of occupancy
following the expiration of the Term.

 

14

--------------------------------------------------------------------------------


 

(h)                                 Base Rent Abatement.  Provided Tenant is not
in monetary default of this Lease (for which default Tenant has received at
least forty-eight [48] hours’ prior written notice from Landlord), and provided
further that no material non-monetary Event of Default by Tenant then exists
under this Lease, Landlord hereby agrees to abate Base Rent (i) for the
Suite 200 Premises for (A) the first five (5) full calendar months following the
Suite 200 Commencement Date and (B) the first fifteen (15) days of the sixth
(6th) full calendar month following the Suite 200 Commencement Date (such five
and one-half [5½] month period being referred to herein as the “Suite 200
Abatement Period”), (ii) for the Suite 215 Premises for the first six (6) full
calendar months following the Suite 215 Commencement Date (such six [6] month
period being referred to herein as the “Suite 215 Abatement Period”) and
(iii) for the Suite 245 Premises for the month of May, 2020.

 

5.                                      SECURITY DEPOSIT.  Tenant has paid to
Landlord upon signing this Lease the Security Deposit described in Section 1(m),
above, as security for Tenant’s performance of all of its obligations
hereunder.  The Security Deposit may be held by Landlord in such manner as it
shall elect, and Landlord shall not be obligated to pay any interest on, or with
respect to, the Security Deposit.  The Security Deposit may be commingled with
Landlord’s other funds.  Upon any occurrence of an Event of Default by Tenant,
Landlord may, at its option, apply all or any part of the Security Deposit to
cure the Event of Default, and thereupon Tenant shall promptly redeposit with
Landlord the amount so applied in order that Landlord will always have the full 
Security Deposit on hand during the term of this Lease.  Within forty-five (45)
days after the end of the Term and the surrender by Tenant to Landlord of the
Premises in the condition required by the terms of this Lease, and provided that
no Event of Default then exists hereunder, Landlord shall refund to Tenant any
of the remaining balance of the Security Deposit subject to final adjustments
for payment of any rental required by this Lease.  If the Building is sold,
Landlord shall transfer the Security Deposit to the new owner, and upon the new
owner’s express assumption of the obligations for the Security Deposit required
by this Lease, Landlord shall thereupon be released from all liability for such
Security Deposit, and Tenant thereafter shall look only to the new owner for
such Security Deposit.  The terms hereof shall apply to every transfer of the
Security Deposit.

 

6.                                      ALTERATIONS AND IMPROVEMENTS BY TENANT.

 

(a)                                 Tenant shall make no alterations,
improvements or other changes (collectively, “Alterations”) in or to the
Premises which will or may affect the mechanical, electrical, plumbing, HVAC or
other systems of, or the exterior, roof or structural elements of, the Building,
and shall make no Alterations of any kind respecting the Premises or the
Building which are visible from the exterior of the Premises, without Landlord’s
prior written consent, to be granted or withheld in Landlord’s sole discretion. 
Any other nonstructural Alterations to the Premises shall be made by or on
behalf of Tenant only with the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.  If any Alteration
requires Landlord to make any alterations or improvements to any part of the
Building in order to comply with applicable law (including without limitation
the Americans With Disabilities Act, as amended), Tenant shall pay all costs and
expenses incurred by Landlord in connection with such alterations or
improvements.  Notwithstanding anything to the contrary contained in this
Section 6, Tenant shall have the right to make Permitted Alterations
(hereinafter defined) in the Premises, without Landlord’s consent (but with ten
[10] days prior written notice [“Permitted Alterations Notice”], which notice
shall contain a description of the Permitted Alterations proposed to be
undertaken by Tenant and state that

 

15

--------------------------------------------------------------------------------


 

such Alterations are Permitted Alterations).  A “Permitted Alteration” shall
mean any Alteration in the Premises which is consistent with alterations
normally and customarily untaken by office tenants in Comparable Buildings and
that will not (i) affect the structure or safety of the Building; (ii) adversely
affect the electrical, plumbing, mechanical or other base Building systems or
the functioning thereof; (iii) be or become visible from the exterior of the
Premises; (iv) adversely interfere with the operation of the Building or the
provision of services or utilities to other tenants in the Building; (v) cost
more than Twenty-Five Thousand Dollars ($25,000.00) in any twelve (12) month
period; or (vi) require a permit or other government approval to undertake.  In
the event that within ten (10) days after receiving the Permitted Alterations
Notice, Landlord determines, in its reasonable discretion, that the proposed
Alterations are not Permitted Alterations, and so notifies Tenant, Tenant shall
apply for Landlord’s consent for such Alterations in accordance with the
provisions of this Section 6.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, all Alterations shall be consistent with the then-existing
quality, color scheme (where appropriate), general aesthetic appearance and
tenor of the balance of the Building.  Landlord shall also have the right to
approve the contractor or contractors who shall perform any Alterations, repairs
in, to or about the Premises, which approval shall not be unreasonably withheld,
conditioned or delayed, and to post notices of non-responsibility and similar
notices, as appropriate.  In addition, promptly after completion of any
Alterations, Tenant shall assign to Landlord any and all warranties applicable
to such Alterations and shall provide Landlord with as-built plans of the
Premises depicting such Alterations.

 

(c)                                  Any Alterations of any kind to the Premises
or any part thereof, except Tenant’s furniture and moveable trade fixtures,
shall at once become part of the realty and shall be surrendered with the
Premises, as a part thereof, at the end of the Term hereof; provided, however,
that Landlord may, by written notice to Tenant given at the time of Landlord’s
consent to such Alterations, require Tenant to remove such Alterations and to
repair any damage to the Premises caused by such removal (and otherwise restore
the Building to the condition existing immediately prior to the installation of
such Alteration), all at Tenant’s sole cost and expense.  Any article of
personal property, including business and trade fixtures, not attached to or
built into the Premises, which were installed or placed in the Premises by
Tenant at its sole expense, shall be and remain the property of Tenant and may
be removed by Tenant at any time during the Term provided that Tenant repairs
any damage to the Premises or the Building caused by such removal.

 

(d)                                 Tenant shall keep the Premises free from any
liens arising out of any work performed on, or materials furnished to, the
Premises, or arising from any other obligation incurred by Tenant.  If any
mechanic’s or materialmen’s lien is filed against the Premises, the Building
and/or the Land for work claimed to have been done for or materials claimed to
have been furnished to Tenant, such lien shall be discharged by Tenant within
thirty (30) days thereafter, at Tenant’s sole cost and expense, by the payment
thereof or by filing any bond required by law.  If Tenant shall fail to timely
discharge any such mechanic’s or materialman’s lien, Landlord may, at its
option, discharge the same and treat the cost thereof as Additional Rent payable
with the installment of rent next becoming due; it being expressly covenanted
and agreed that such discharge by Landlord shall not be deemed to waive or
release the default of Tenant in not discharging the same.  Tenant shall
indemnify and hold harmless Landlord, the Premises and the Building from and
against any and all expenses, liens, claims, actions or damages to person or
property in connection with any lien for work claimed to have been done for or
materials claimed to have been furnished to Tenant or the performance of such
work or

 

16

--------------------------------------------------------------------------------


 

the furnishing of such materials.  Tenant shall be obligated to, and Landlord
reserves the right to, post and maintain on the Premises at any time such
notices as shall in the reasonable judgment of Landlord be necessary to protect
Landlord against liability for all such liens or actions.

 

7.                                      USE OF PREMISES

 

(a)                                 Tenant shall use the Premises only for
general office purposes and for no other purposes.  Tenant shall comply with all
laws, ordinances, orders, regulations or zoning classifications of any lawful
governmental authority, agency or other public or private regulatory authority
(including insurance underwriters or rating bureaus) having jurisdiction over
the Premises.  Landlord hereby warrants as of the date of this Lease that, to
the best of Landlord’s actual knowledge, the Building and Premises comply in all
material respects with all applicable laws, ordinances, rules, and regulations
of governmental authorities.  Tenant shall not do any act or follow any practice
relating to the Premises, the Building or the Common Areas which shall
constitute a nuisance or detract from the reputation of the Building as a
first-class real estate development comparable to other comparable buildings in
the Raleigh/ Durham market taking into account rent and other relevant factors.
Tenant’s duties in this regard shall include allowing no noxious or offensive
odors, fumes, gases, smoke, dust, steam or vapors, or any unreasonably loud or
disturbing noise or vibrations to originate in or emit from the Premises. In
addition, Tenant shall not conduct a sale of any personal property on or about
the Premises, the Building or in the Common Areas without the prior written
consent of Landlord.

 

(b)                                 Without limiting the generality of
subsection (a), above, and excepting only office supplies and cleaning materials
used by Tenant in its ordinary day to day business operations (but not held for
sale, storage or distribution) and then only to the extent used, stored,
transported and disposed of in accordance with all applicable laws, regulations
and manufacturer’s recommendations, the Premises shall not be used for the
treatment, storage, transportation to or from, use or disposal of toxic or
Hazardous Materials (hereinafter defined).

 

(c)                                  Tenant shall exercise due care in its use
and occupancy of the Premises and shall not commit or allow waste to be
committed on any portion of the Premises; and at the expiration or earlier
termination of this Lease, Tenant shall deliver all Premises Portions to
Landlord in substantially the same condition in which the Premises Portion
existed as of the applicable Premises Portion Commencement Date, ordinary wear
and tear, fire or other casualty and acts of God alone excepted.

 

(d)                                 Tenant’s use and occupancy of the Premises
shall include the use in common with others entitled thereto of the Common Areas
and all other improvements provided by Landlord for the common use of the
Building tenants, and any other common facility as may be designated from time
to time by the Landlord, subject, however, to the terms and conditions of this
Lease and to the reasonable rules and regulations for use therefor as prescribed
from time to time by Landlord in writing; provided, however, that (i) in the
event of any conflict between said rules and regulations and the express terms
of this Lease, the express terms of this Lease shall control; (ii) such
rules and regulations do not unreasonably and materially interfere with Tenant’s
access to the Premises or Tenant’s use of the Premises for general office use;
and (iii) Landlord does not discriminate against Tenant with respect to
Landlord’s enforcement of such rules and regulations.  Subject to the terms
hereof, Tenant, its employees, agents, customers and invitees shall have the
nonexclusive use (in common with other benefiting tenants) to use the

 

17

--------------------------------------------------------------------------------


 

Common Areas for purposes intended and the non-exclusive use of the adjacent
surface parking areas in accordance with Section 1(e) herein.  Tenant shall not
at any time unreasonably interfere with the use of the Common Areas by Landlord,
another tenant or any other person entitled to use the same.  Landlord reserves
the right, from time to time, to alter any of the Common Areas, to exercise
control and management of the same, and to establish, modify, change and enforce
such reasonable rules and regulations as Landlord in its reasonable discretion
may deem desirable for the management of the Building or the Common Areas. 
Except in the event of an emergency, Landlord shall, while undertaking
Landlord’s rights to alter any Common Area, use commercially reasonable efforts,
to the extent reasonably practicable under the circumstances, to minimize any
material interference with Tenant’s access to the Premises or Tenant’s use of
the Premises for general office use.

 

(e)                                  Tenant shall save Landlord harmless from
any claims, liabilities, penalties, fines, costs, expenses or damages resulting
from the failure of Tenant to comply with the provisions of this Section 7. 
This indemnification shall survive the termination of this Lease or the
expiration of the Term.

 

8.                                      SERVICES BY LANDLORD.

 

(a)                                 Provided that on Event of Default by Tenant
exists hereunder, Landlord shall cause to be furnished to the Premises (subject
to reimbursement as part of the Operating Expenses) in common with other
tenants, the following services (the “Standard Building Services”): janitorial
services (Monday through Friday, excluding Holidays [hereinafter defined]);
water for drinking, lavatory and toilet purposes; operatorless elevator service;
electricity for general office space use (including fluorescent lighting
replacements to building standard fixtures only); trash removal in accordance
with city schedules; and, during “Standard Hours of Operation” (hereinafter
defined), Monday through Friday and Saturday (excluding Holidays), heating and
air conditioning for reasonably comfortable use and occupancy of the Premises,
provided that the provision of heating and cooling conforming to any
governmental regulation prescribing limitations thereon shall be deemed to
comply with this service.  Tenant shall pay to Landlord all costs resulting from
Tenant’s consumption or usage of water, heating, air conditioning or electricity
in amounts exceeding (on a per rentable square foot basis) standard office usage
or consumption (the “Standard Consumption Amounts”), based on commercially
reasonable standards (as reasonably documented by Landlord).  If Tenant shall
require water, heating, air conditioning or electricity in excess of Standard
Consumption Amounts, Tenant shall first secure the written consent of Landlord
for such use.  Landlord may condition its consent upon the requirement that a
water meter or electric current meter be installed in the Premises, so as to
measure the amount of water or electric current consumed by Tenant.  The cost of
such meters and installation, maintenance and repair thereof, the cost of any
such excess utility use as shown by said meter, the cost of any new or
additional utility installations, including, without limitation, wiring and
plumbing, resulting from such excess utility use, and the cost of any additional
expenses incurred in keeping count of such excess utility use shall be paid by
Tenant promptly upon receipt of written demand (with reasonable supporting
documentation) from Landlord.  Notwithstanding the foregoing, Tenant shall not
install equipment with unusual or excessive demands for any of the foregoing
without Landlord’s prior written consent which Landlord may withheld by Landlord
in its reasonable discretion if Landlord determines that such equipment may not
be safely used in the Premises or that the electrical service is not adequate
therefor.  Notwithstanding anything contained herein to the contrary, Landlord
reserves the right to contract with any third party provider of such utilities
to provide such services to the Premises, the Building and the Business Park in
the

 

18

--------------------------------------------------------------------------------


 

most economical manner and Tenant shall not contract with any other third party
provider to supply such utilities to the Premises without Landlord’s prior
written consent.  There shall be no abatement or reduction of rent by reason of
any of the foregoing services not being continuously provided to Tenant. 
Notwithstanding anything to the contrary contained in this Lease, in the event
that due solely to Landlord’s negligence, Landlord is not able to provide HVAC,
electricity or water to the Premises (and the restoration of such HVAC,
electricity or water is within the reasonable control of Landlord) for a period
of more than five (5) consecutive business days and such failure shall render at
least twenty-five percent (25%) of the Premises unusable for general office use
and Tenant shall actually cease to conduct business in such portion of the
Premises (an “Abatement Trigger Event”), then, provided no default then exists
hereunder, the portion of Base Rent attributable to such unusable area shall,
commencing on the sixth (6th) business day after the occurrence of such
Abatement Trigger Event (but in no event earlier than the date that is five [5]
business days after Landlord received from Tenant written notice of such
Abatement Trigger Event and provided Tenant has ceased the use of the Premises
or applicable portion thereof for such five [5] business day period), abate
until the earlier of the date that (i) Tenant again uses such portion of the
Premises and (ii) such portion of the Premises is again usable.  Tenant hereby
expressly acknowledges and agrees that the foregoing right to abate Base Rent as
the result of an Abatement Trigger Event shall be Tenant’s sole and exclusive
remedy in the event of an Abatement Trigger Event.

 

(b)                                 Landlord agrees to provide heating and air
conditioning after-hours (i.e., hours before or after the Standard Hours of
Operation) upon at least twenty-four (24) hours’ prior written notice from
Tenant on the business day immediately preceding the day on which Tenant is
requesting such service.  The cost of after-hours service of heating or air
conditioning shall constitute Additional Rent (and be payable monthly by Tenant)
at the initial rate of Fifty Dollars ($50.00) per hour per floor of the
Building, which rate shall be subject to increase from time-to-time by
Landlord.  As used herein, “Standard Hours of Operation” shall mean and refer to
those hours of operation at the Building which are 7:00 a.m. to 6:00 p.m. Monday
through Friday and 8:00 a.m. through 1:00 p.m. on Saturday, except Holidays. 
“Holidays” shall mean and refer to each of the following days (on the day set
aside for observance): New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day and any other holiday(s) generally
recognized as such by landlords of office space in the Raleigh/Durham office
market, as reasonably determined by Landlord.

 

(c)                                  Tenant shall promptly report to Landlord
any defective condition in or about the Premises known to Tenant, and if such
defect is not so reported and such failure results in other damage, Tenant shall
be liable for the same.

 

(d)                                 Landlord and its agents, officers, directors
and employees assume no liability or responsibility whatsoever with respect to
the conduct or operation of the business to be conducted in the Premises and
shall have no liability for any claim of loss of business or interruption of
operations (or any claim related thereto).  Landlord and its agents, officers,
directors and employees shall not be liable for any accident to or injury to any
person or persons or property in or about the Premises which are caused by the
conduct and operation of said business or by virtue of equipment or property of
Tenant in said Premises.  Tenant agrees to hold Landlord and its agents,
officers, directors and employees harmless against all such claims, except to
the extent resulting from Landlord’s negligence or willful misconduct.  Landlord
and its agents, officer, directors and employees shall not be liable to Tenant,
its employees, agents, business invitees, licensees, customers, clients, family
members or guests for any damage, compensation or claim arising out of or
related to managing the Premises or the

 

19

--------------------------------------------------------------------------------


 

Building, repairing any portion of the Premises or the Building, the
interruption in the use of the Premises, accident or damage resulting from the
use or operation (by Landlord and its agents, officers, directors and employees,
Tenant, or any other person or persons whatsoever) or failure of elevators, or
heating, cooling, electrical or plumbing equipment or apparatus, or the
termination of this Lease by reason of the destruction of the Premises, or from
any fire, robbery, theft, mysterious disappearance and/or any other casualty, or
from water, rain or snow that may leak into or flow from any part of the
Premises or the Building, or from any other cause whatsoever, unless occasioned
by the negligence or willful misconduct of Landlord.  In no event shall Landlord
be liable for punitive or consequential damages or any injury to or interference
with Tenant’s business, nor shall Landlord be liable with respect to utilities
furnished to the Premises, or the lack of any utilities.  Any goods, property or
personal effects, stored or placed by Tenant in or about the Premises or in the
Building, shall be at the sole risk of Tenant, and Landlord and its agents,
officers, directors and employees shall not in any manner be held responsible
therefor, except if such injury or damage results from Landlord’s negligence or
willful misconduct.

 

9.                                      TAXES ON LEASE AND TENANT’S PROPERTY.

 

(a)                                 Tenant shall pay any taxes, documentary
stamps or assessments of any nature which may be imposed or assessed upon this
Lease, Tenant’s occupancy of the Premises or Tenant’s trade fixtures, equipment,
machinery, inventory, merchandise or other personal property located on the
Premises and owned by or in the custody of Tenant as promptly as all such taxes
or assessments may become due and payable without any delinquency.

 

(b)                                 Landlord shall pay, subject to reimbursement
from Tenant as provided in the Section entitled “Rental” of this Lease, all ad
valorem property taxes which are now or hereafter assessed upon the Building,
the Premises and the Common Areas, except as otherwise expressly provided in
this Lease.

 

10.                               INSURANCE AND INDEMNITY.

 

(a)                                 Fire and Extended Coverage Insurance. 
Landlord shall maintain and pay, subject to reimbursement by Tenant as provided
in Section 4 hereof, for fire and casualty special form “all risk” insurance,
with extended coverage (including boiler and machinery coverage), covering the
Building (but not any of Tenant’s furniture, fixtures, equipment, personal
property or other removable property or any Alterations or any other
improvements in the Premises, and excluding costs for excavation, foundation,
footings and other items typically excluded from similar policies carried by
owners of Comparable Buildings) in amounts not less than the Building’s full
replacement cost.  Tenant shall not do or cause to be done or permit on the
Premises or in the Building anything deemed extra hazardous on account of fire
(it being expressly acknowledged and agreed that office use shall not, without
more, be deemed extra hazardous on account of fire pursuant to the terms of this
Section 10(a)) and Tenant shall not use the Premises, the Common Areas or the
Building in any manner which will cause an increase in the premium rate for any
insurance in effect on the Building or a part thereof (it being expressly
acknowledged and agreed that Tenant’s use of the Premises for office use shall
not, without more, be deemed to cause an increase in the premium rate for any
insurance in effect on the Building or a part thereof pursuant to the terms of
this Section 10(a)).  If, because of anything done, caused to be done, permitted
or omitted by Tenant or Tenant’s Invitees, the premium rate for any kind of
insurance in effect on the Building or any part thereof shall be raised, Tenant
shall pay Landlord on demand the amount of any such increase in premium

 

20

--------------------------------------------------------------------------------


 

which Landlord shall pay for such insurance and if Landlord shall demand that
Tenant remedy the condition which caused any such increase in an insurance
premium rate, Tenant shall remedy such condition within five (5) days after
receipt of such demand.  Tenant shall maintain and pay for all fire and extended
coverage insurance on the Tenant Improvements and on all trade fixtures,
equipment, machinery, merchandise or other personal property located in the
Premises and belonging to, or in the custody of, Tenant.  In addition, at all
times during the Term, Tenant shall procure and maintain business income and
extra expense coverage in such amounts as will reimburse Tenant for direct or
indirect loss or earnings attributable to any loss caused by fire or other
casualty or cause including, but not limited to, vandalism, theft and water
damage of any type.  Tenant shall furnish to Landlord certificates of insurance
evidencing the required coverage prior to each applicable Premises Portion
Commencement Date and thereafter prior to each policy renewal date.

 

(b)                                 Liability Insurance.  At all times during
the term of this Lease, Tenant shall, at its sole cost and expense, keep in
force adequate public liability insurance under the terms of a commercial
general liability policy (occurrence coverage) in the amount of not less than
Two Million and No/100 Dollars ($2,000,000.00) single limit with such
company(ies) licensed to do business in North Carolina and as shall from time to
time be reasonably acceptable to Landlord (and to any lender having a mortgage
interest in the Premises) and naming Landlord and Landlord’s agent as an
additional insureds (and, if requested by Landlord from time to time, naming
Landlord’s mortgagee as an additional insured).  In the event Tenant employs any
contractor to perform any work in the Premises, Tenant shall provide Landlord
with insurance certificates naming Landlord and such other parties as Landlord
may designate as additional insureds under policies of builders risk and general
liability insurance and shall also provide Landlord with evidence of
satisfactory workers compensation coverage in accordance with applicable
statutory requirements.  All policies of insurance required to be maintained by
Tenant shall be with companies rated A-X or better in the most current issue of
Best’s Insurance Reports and shall have a deductible of $35,000.00 or less. 
Such insurance shall include, without limitation, personal injury and
contractual liability coverage for the performance by Tenant of the indemnity
agreements set forth in this Lease.  Tenant shall furnish to Landlord
certificates of insurance evidencing the required coverage prior to each
applicable Premises Portion Commencement Date and thereafter prior to each
policy renewal date.  Tenant shall provide Landlord with prompt written notice
in the event that Tenant is not in compliance with any of the provisions of this
Lease pertaining to the insurance that Tenant is required to carry pursuant to
the terms of this Lease.

 

(c)                                  Tenant Indemnity.  Except to the extent
caused by the negligence or willful misconduct of Landlord, and subject to the
terms of Section 16, below, Tenant shall indemnify and save Landlord harmless
against any and all claims, suits, demands, actions, fines, damages, and
liabilities, and all costs and expenses thereof (including without limitation
reasonable attorneys’ fees) incurred by or claimed against Landlord and its
agents, officers, directors and employees, directly or indirectly, as a result
of or in any way arising from (i) Tenant’s use and occupancy of the Premises or
in any other manner which arises out of, or relates to, the business of Tenant,
including, but not limited to, any cost, damage, claim, liability or expense
arising from any violation of any applicable zoning, health, environmental or
other law, ordinance, order, rule or regulation of any governmental body or
agency; (ii) injury to persons (including death) or property occurring in, on or
about the Premises; or (iii) injury to persons (including death) or damage to
property to the extent caused or occasioned by the negligence or willful
misconduct of Tenant, its employees, agents, contractors or invitees.

 

21

--------------------------------------------------------------------------------


 

(d)                                 Landlord Indemnity.  Except to the extent
caused by the negligence or willful misconduct of Tenant or Tenant’s agents,
contractors, employees, subtenant, invitees or assignees, and subject to the
terms of Section 16, below, Landlord shall indemnify and save Tenant harmless
against any and all claims, suits, demands, actions, fines, damages, and
liabilities, and all costs and expenses thereof (including without limitation
reasonable attorneys’ fees) incurred by or claimed against Tenant as a result of
or in any way arising from bodily injury (including death) or property damage at
the Building arising from the negligence or willful misconduct of Landlord in
connection with Landlord’s operation or management of the Building.

 

(e)                                  Landlord Insurance.  Landlord shall keep in
force during the term of this Lease insurance in such amounts and coverages as
Landlord deems reasonably appropriate or is otherwise required of Landlord by
third parties, such as its lender.

 

11.                               LANDLORD’S COVENANT TO REPAIR AND REPLACE.

 

During the Term, Landlord shall be responsible for necessary repairs or
replacements to (i) the roof of the Building, (ii) the base building structural
components of the Building and (iii) the base Building systems serving the
Premises, including the Building’s central plumbing, mechanical, electrical and
HVAC systems; provided however in no event shall Landlord be responsible for any
repairs or replacements (A) to any portion of the Premises, or any improvements
or alterations therein (including the Tenant Improvements) or any trade fixtures
or equipment required or requested by Tenant, or (B) which are necessitated by
the negligence or misconduct of Tenant or Tenant’s Invitees, which shall be made
at Tenant’s sole cost and expense, unless such amounts are paid to Landlord
pursuant to an insurance policy.  Landlord shall maintain the Building in a
manner which is comparable with other buildings in the Raleigh/Durham market of
comparable age and condition, taking into account rent and other relevant
factors.  Landlord’s repairs and replacements shall be made as soon as
reasonably practicable using due diligence and reasonable efforts, taking into
account in each instance all circumstances surrounding the repair or replacement
including without limitation, the materiality of the repair or replacement to
Tenant’s use and operation of its business within the Premises and the relation
thereof to the enjoyment of same.  If the need for such repairs or replacements
is the result of the negligence or misconduct of Tenant or Tenant’s Invitees,
and the expense of such repairs or replacements are not fully covered and paid
by Landlord’s insurance, then Tenant shall pay Landlord the full amount of
expenses not covered.

 

12.                               PROPERTY OF TENANT.

 

All property placed on the Premises by, at the direction of, or with the consent
of Tenant or Tenant’s Invitees, shall be at the risk of Tenant or the owner
thereof and Landlord shall not be liable for any loss of or damage to said
property resulting from any cause whatsoever except to the extent of any loss or
damage caused by the gross negligence or willful misconduct of Landlord or its
agents, provided same is not covered by the insurance Tenant is required to
maintain under the terms of this Lease.

 

13.                               TRADE FIXTURES AND EQUIPMENT.

 

Prior to installation, Tenant shall furnish to Landlord notice of all trade
fixtures and equipment which it intends to install within the Premises and the
installation of same shall be subject to Landlord’s consent, which consent shall
not be unreasonably withheld, conditioned,

 

22

--------------------------------------------------------------------------------


 

or delayed.  Any trade fixtures and equipment installed in the Premises at
Tenant’s expense and identified by Tenant in notice to Landlord shall remain
Tenant’s personal property and Tenant shall have the right at any time during
the Term to remove such trade fixtures and equipment.  Upon removal of any trade
fixtures or equipment, Tenant shall promptly restore the Premises to
substantially the same condition in which it existed when the Premises was
delivered to Tenant by Landlord, ordinary wear and tear, approved Alterations
which Tenant is not obligated hereunder to remove, casualty damage which is
Landlord’s obligation hereunder to repair and acts of God alone excepted.  Any
trade fixtures not removed by Tenant within three (3) days of the expiration or
an earlier termination of the Lease shall, at Landlord’s sole election, either
(i) become the property of Landlord, in which event Landlord shall be entitled
to handle and dispose of same in any manner Landlord deems fit without any
liability or obligation to Tenant or any other third party with respect thereto,
or (ii) be subject to Landlord’s removing such property from the Premises and
storing same, all at Tenant’s expense and without any recourse against Landlord
with respect thereto.  Without limiting the generality of the foregoing, the
following property shall in no event be deemed to be “trade fixtures” and Tenant
shall not remove any such property from the Premises under any circumstances,
regardless of whether installed by Landlord or Tenant:  (a) any air
conditioning, air ventilating or heating fixtures or equipment; (b) any lighting
fixtures or equipment; (c) any carpeting or other permanent floor coverings;
(d) any paneling or other wall coverings; (e) plumbing fixtures and equipment;
or (f) permanent shelving.

 

14.                               DAMAGE OR DESTRUCTION OF PREMISES.

 

If the Premises are damaged by fire or other casualty, but are not rendered
untenantable for Tenant’s business, either in whole or in part, Landlord shall
cause such damage to be repaired without unreasonable delay such that each
Premises Portion is in the condition that existed as of the applicable Premises
Portion Commencement Date, and the Annual Rent shall not abate.  If by reason of
such casualty the Premises are rendered untenantable for Tenant’s business,
either in whole or in part, Landlord shall cause such damage to be repaired
without unreasonable delay such that each Premises Portion is in the condition
that existed as of the applicable Premises Portion Commencement Date, and, in
the interim, the Annual Rent shall be proportionately reduced as to such portion
of the Premises as is rendered untenantable.  Any such abatement of rent shall
not, however, create an extension of the Term.  Provided, however, if by reason
of such casualty, the Premises are rendered untenantable in some material
portion, and Landlord, in its reasonable estimation, determines that the amount
of time required to repair the damage using due diligence is in excess of nine
(9) months (as measured from the issuance of the applicable building permits
necessary for the reconstruction of the Building), and thereafter notifies
Tenant thereof, then, either party shall have the right to terminate this Lease
by giving written notice of termination within thirty (30) days after the date
of such notice from Landlord, and the Annual Rental shall (i) abate as of the
date of such casualty in proportion to the part of the Premises rendered
untenantable and (ii) abate entirely as of the effective date of the termination
of this Lease.  Notwithstanding the foregoing, in the event the casualty giving
rise to an election to terminate is caused by the gross negligence or willful
misconduct of Tenant or Tenant’s agents, contractors, employees, or invitees,
Tenant shall have no right to terminate this Lease.  Notwithstanding the other
provisions of this Section, in the event there should be a casualty loss to the
Premises during the last Lease Year of the Term, Landlord may, at its option,
terminate this Lease by giving written notice to Tenant within thirty (30) days
after the date of the casualty and the Annual Rental shall abate as of the date
of such termination.  Except as provided herein, Landlord shall have no
obligation to rebuild or repair in case of fire or other casualty, and no
termination under this Section shall affect any

 

23

--------------------------------------------------------------------------------


 

rights of Landlord or Tenant hereunder arising from the prior defaults of the
other party.  Tenant shall give Landlord prompt notice of any fire or other
known casualty in the Premises.

 

15.                               GOVERNMENTAL ORDERS.

 

Subject to Landlord’s obligations expressly set forth in this Section 15, Tenant
agrees, at its own expense, to comply promptly with all requirements of all
laws, codes, rules, orders, ordinances, directions, regulations, and
requirements of federal, state, county, and municipal authorities, now in force
or which may hereafter be in force, including without limitation the Americans
with Disabilities Act and the implementing regulations thereof (the “ADA”), and
all applicable zoning, recycling and environmental laws and regulations (i) made
necessary by reason of Tenant’s particular use or occupancy of the Premises (as
opposed to Tenant’s use or occupancy of the Premises for general office use) and
(ii) which shall impose any duty upon Landlord or Tenant with respect to the
condition, maintenance, operation or alteration of the Premises, or the conduct
of Tenant’s business therein.  Landlord agrees to use good faith and due
diligence to undertake those actions that are “readily achievable” (as such term
is defined in the ADA) in order to attempt to bring the base Building structural
components of the Building into compliance with the applicable requirements of
the ADA in effect as of the applicable Premises Portion Commencement Date.  If
it is determined that for any reason Landlord shall have failed to cause the
base Building structural components of the Building to be brought into
compliance with the ADA as of the applicable Premises Portion Commencement Date
(to at least the minimum extent required under applicable regulations then in
effect), then Landlord, as its sole obligation, will take the
action(s) necessary to cause compliance, and Tenant acknowledges and agrees that
Landlord has and shall have no other obligation or liability whatsoever to
Tenant, or to anyone claiming by or through Tenant, regarding any failure of the
Building or the activities therein to comply with the applicable requirements of
the ADA.  Notwithstanding anything contained herein to the contrary, it is
agreed that in the event of any non-compliance by the base Building structural
components of the Building with the applicable requirements of the ADA, Landlord
shall not be deemed in breach of this Lease if such non-compliance does not
materially impair Tenant’s use of, or operations from, the Premises or threaten
or endanger the health or safety of Tenant or Tenant’s invitees.

 

16.                               MUTUAL WAIVER OF SUBROGATION.

 

For the purpose of waiver of subrogation, the parties mutually release and waive
unto the other all rights to claim damages, costs or expenses for any injury to
property caused by a casualty or any other matter whatsoever in, on or about the
Premises if the amount of such damage, cost or expense has been paid to such
damaged party under the terms of any policy of insurance or would have been paid
if the injured party had carried the insurance required of it hereunder.  All
insurance policies carried with respect to this Lease, if permitted under
applicable law, shall contain a provision whereby the insurer waives, prior to
loss, all rights of subrogation against either Landlord or Tenant.

 

17.                               SIGNS AND ADVERTISING.

 

(a)                                 Subject to the terms of this Section 17(a),
from and after the Effective Date of this Lease, Tenant, at Tenant’s sole cost
and expense (but subject to the application of the Improvement Allowance), shall
have the right to install one (1) exterior sign at the Building

 

24

--------------------------------------------------------------------------------


 

containing Tenant’s name and/or Tenant’s logo (the “Exterior Building Sign”). 
The exact location of the Exterior Building Sign shall be mutually determined by
Landlord and Tenant, provided, however, that such location shall be subject to
Applicable Signage Laws (hereinafter defined).  Tenant shall install the
Exterior Building Sign provided that (i) Landlord has approved the Exterior
Building Sign, the method of installation of the Exterior Building Sign and the
contractor that will install the Exterior Building Sign, (ii) the Exterior
Building Sign is permitted under, and conforms to, any covenants, conditions or
restrictions affecting the Business Park, the Building or the Project Land and
any applicable laws, rules and regulations, including the requirements of the
City of Durham, Durham County, North Carolina, the State of North Carolina and
any owners association with jurisdiction over the Business Park, the Building
and/or the Project Land (collectively “Applicable Signage Laws”), and (c) Tenant
has obtained all permits, licenses and approvals that may be required pursuant
to Applicable Signage Laws in order to install the Exterior Building Sign.  The
exact size, style, design, dimensions and other components of the Exterior
Building Sign shall be subject to Landlord’s approval, which approval shall not
be unreasonably withheld, conditioned or delayed, and the requirements of
Applicable Signage Laws.  Landlord reserves the right to approve in its
reasonable discretion the manner in which the Exterior Building Sign is affixed
to the Building.  In order to obtain Landlord’s approval, Tenant must submit to
Landlord for Landlord’s approval samples of materials to be used for the
Exterior Building Sign (showing, among other things, the thickness thereof),
samples of any colors to be used for the Exterior Building Sign, complete shop
drawings of the Exterior Building Sign and plans and specifications for the
actual construction and attachment of the Exterior Building Sign.  The Exterior
Building Sign shall be maintained in first-class condition by Tenant at Tenant’s
sole cost and expense using a contractor approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.  On or before the
end of the Term, or in the event Tenant is no longer leasing and occupying the
entirety of any Premises Portion after the applicable Premises Portion
Commencement Date, Tenant shall, at Tenant’s sole cost and expense, have a
contractor approved by Landlord remove the Exterior Building Sign and restore
the portions of the Building affected thereby to the condition which existed
immediately prior to the installation of the Exterior Building Sign ordinary
wear and tear excepted.  If Tenant fails to timely remove the Exterior Building
Sign or fails to restore the Building in accordance with the terms of the
immediately preceding sentence, Landlord shall have the right, but not the
obligation, to undertake such removal and/or restoration and Tenant shall
reimburse Landlord for all costs incurred by Landlord in connection therewith,
promptly upon demand therefor.  Tenant shall obtain property insurance coverage
for the Exterior Building Sign and such Exterior Building Sign shall be included
in Tenant’s comprehensive liability insurance required pursuant to this Lease. 
Tenant hereby agrees to indemnify and hold Landlord and its agents, officers,
directors and employees harmless from and against any cost, damage, claim,
liability or expense (including reasonable attorneys’ fees) incurred by or
claimed against Landlord and its agents, officers, directors and employees,
directly or indirectly, as a result of or in any way arising from the
installation, maintenance, repair, operation, removal or existence of the
Exterior Building Sign.  Tenant’s rights under this Section 17(a) are personal
to Dova Pharmaceuticals, Inc. and cannot be exercised by any assignee, subtenant
or any other person or entity whatsoever.  Notwithstanding the foregoing, in the
event this Lease is assigned by Dova Pharmaceuticals, Inc. to a Qualified Tenant
Affiliate (hereinafter defined) in accordance with the terms of this Lease, then
such Qualified Tenant Affiliate shall have the right to install an Exterior
Building Sign in accordance with the terms of this Section 17(a) provided
Tenant’s Exterior Building Sign has been previously removed from the Building in
accordance with the terms of this Section 17(a).

 

25

--------------------------------------------------------------------------------


 

(b)                                 In order to provide architectural control
for the Building and the Business Park, Tenant shall not, subject to terms of
Section 17(a), above, install any exterior signs, marquees, billboards, outside
lighting fixtures and/or other decorations on the Building, the Premises or the
Common Areas which can be seen from any point outside of the Premises.  Landlord
shall have the right to remove any such sign or other decoration, restore fully
the Building, the Premises or the Common Areas at the cost and the expense of
Tenant if any such exterior work is done without Landlord’s prior written
approval, which approval Landlord shall be entitled to withhold or deny in its
sole discretion.  Tenant shall not permit, allow or cause to be used in, on or
about the Premises any sound production devices, mechanical or moving display
devices, bright lights, or other advertising media, the effect of which would be
visible or audible from the exterior of the Premises.

 

18.                               RIGHTS OF LANDLORD.

 

(a)                                 Landlord reserves the following rights:

 

(i)                                     to change the name or street address of
the Building with thirty (30) days prior notice to Tenant;

 

(ii)                                  to approve the design, location, number,
size and color of all signs or lettering on the Premises or visible from the
exterior of the Premises;

 

(iii)                               to have pass keys and/or access cards to the
Premises and key codes or cards for the telephone access system installed by
Tenant;

 

(iv)                              to grant to anyone the exclusive right to
conduct any particular business or undertaking in the Building;

 

(v)                                 to enter the Premises at any reasonable time
for inspection upon reasonable prior notice to Tenant (which notice may be
oral), or at any time, without prior notice, in the event of any emergency; to
supply any service to be provided by Landlord hereunder; to submit the Premises
to prospective purchasers or, during the final nine (9) months of the Term or
any time during which Tenant is in default of this Lease, to prospective
tenants; to post notices of non-responsibility; to affix and display “For Rent”
signs; and to make repairs, alterations, additions or improvements to the
Premises or the Building (it being expressly understood and agreed that, except
in the event of an emergency, Landlord agrees to use commercially reasonable
efforts to the extent reasonably practicable under the circumstances to minimize
any unreasonable interference with Tenant’s access to, or use of, the Premises
in connection with any such entry into the Premises by Landlord pursuant to the
terms of this Section 18(a)); and

 

(vi)                              to approve the design, location, number, size
and color of all signs located on the exterior of the Building.

 

(b)                                 Without limiting the generality of the
provisions of Section 18(a), above, at any time during the Term of this Lease,
Landlord shall have the right to remove, alter, improve, renovate or rebuild the
Common Areas of the Building (including, but not limited to, the lobby, hallways
and corridors thereof), and to install, repair, replace, alter, improve or
rebuild in the Premises, other tenants’ premises and/or the Common Areas of the
Building (including the lobby, hallways and corridors thereof), any mechanical,
electrical, water, sprinkler, plumbing, heating, air conditioning and
ventilating systems, at any time during the Term.  In connection

 

26

--------------------------------------------------------------------------------


 

with making any such installations, repairs, replacements, alterations,
additions and improvements under the terms of this Section 18, Landlord shall
have the right to access through the Premises as well as the right to take into
and upon and through the Premises or any other part of the Building, all
materials that may be required to make any such repairs, replacements,
alterations, additions or improvements, as well as the right in the course of
such work to close entrances, doors, corridors, elevators or other facilities
located in the Building or temporarily to cease the operations of any services
or facilities therein or to take portion(s) of the Premises reasonably necessary
in connection with such work, without being deemed or held guilty of an eviction
of Tenant; provided, however that Landlord agrees to use all reasonable efforts
not to interfere with or interrupt Tenant’s business operation in the Premises. 
Landlord shall have the right to install, use and maintain pipes and conduits in
and through the Premises, including, without limitation, telephone and computer
installations, provided that they do not permanently materially adversely affect
Tenant’s access to or use of the Premises.

 

(c)                                  Landlord shall not be liable to Tenant for
damages by reason of interference with the business of Tenant or inconvenience
or annoyance to Tenant or the customers of Tenant.  The Rent reserved herein
shall not abate while the Landlord’s rights under this Section 18 are exercised.

 

(d)                                 Landlord shall have the right to use any and
all means which Landlord may reasonably deem proper to open all of the doors in,
upon and about the Premises, excluding Tenant’s vaults and safes, in any
emergency in order to obtain entry to the Premises.  Any entry to the Premises
obtained by Landlord by any of said means shall not be construed or deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

 

19.                               INTENTIONALLY OMITTED

 

20.                               EMINENT DOMAIN.

 

If any substantial portion of the Premises is taken under the power of eminent
domain (including any conveyance made in lieu thereof) or if such taking shall
materially impair the normal operation of Tenant’s business, then either party
shall have the right to terminate this Lease by giving written notice of such
termination within thirty (30) days after such taking.  If neither party elects
to terminate this Lease, Landlord shall repair and restore the Premises to the
best possible tenantable condition (but only to the extent of any condemnation
proceeds made available to Landlord) and the Annual Rental shall be
proportionately and equitably reduced as of the date of the taking.  All
compensation awarded for any taking (or the proceeds of a private sale in lieu
thereof) shall be the property of Landlord whether such award is for
compensation for damages to the Landlord’s or Tenant’s interest in the Premises,
and Tenant hereby assigns all of its interest in any such award to Landlord;
provided, however, Landlord shall not have any interest in any separate award
made to Tenant for loss of business, moving expense or the taking of Tenant’s
trade fixtures or equipment if a separate award for such items is made to Tenant
and such separate award does not reduce the award to Landlord.  Notwithstanding
the foregoing, in no event shall Tenant be entitled to any compensation for the
loss of its leasehold estate.

 

27

--------------------------------------------------------------------------------


 

21.                               EVENTS OF DEFAULT AND REMEDIES.

 

(a)                                 Upon the occurrence of any one or more of
the following events (the “Events of Default,” any one of an “Event of
Default”), Landlord shall have the right to exercise any rights or remedies
available in this Lease, at law or in equity.  Events of Default shall include:

 

(i)                                     Tenant’s failure to pay any rental or
other sum of money payable hereunder within five (5) days after same becomes
due; provided, however, Tenant shall be entitled to written notice from Landlord
that such rental or other sum is past due not more than once in any twelve (12)
month period and it shall not be deemed an Event of Default hereunder so long as
Tenant cures such failure within five (5) days after receipt of said written
notice from Landlord;

 

(ii)                                  Tenant’s conveyance, assignment, sublease
or mortgage of the Premises (or any part thereof) or the Lease, or its attempt
to undertake any of the foregoing, without the prior written consent of
Landlord;

 

(iii)                               Tenant’s failure to maintain the insurance
coverage required by Section 10, above;

 

(iv)                              Tenant having become bankrupt or insolvent, or
having filed any debtor proceedings, or filed pursuant to any statute a petition
in bankruptcy or insolvency or for reorganization, or filed a petition for the
appointment of a receiver or trustee for all or substantially all of Tenant’s
assets and such petition or appointment shall not have been set aside within
sixty (60) days from the date of such petition or appointment, or if Tenant
makes an assignment for the benefit of creditors, or petitions for or enters
into an arrangement; or

 

(v)                                 Tenant’s failure to perform any other of the
terms, covenants or conditions contained in this Lease if not remedied within
thirty (30) days after receipt of written notice thereof, or if such default
cannot be remedied within such period, Tenant does not within thirty (30) days
after written notice thereof commence such act or acts as shall be necessary to
remedy the default and shall not thereafter diligently prosecute such cure and
complete such act or acts within ninety (90) days after written notice thereof.

 

(b)                                 Upon the occurrence of any Event of Default,
Landlord, with or without terminating this Lease (except as set forth below),
immediately or at any time thereafter, shall have the right, at its option, to
utilize any one or more of the following remedies:

 

(i)                                     Landlord may make any payment required
of Tenant and/or re-enter the Premises and correct or repair any condition which
shall constitute a failure on Tenant’s part to keep or perform.  Tenant shall
reimburse Landlord for any reasonable expenditures made by Landlord in making
the payment and/or corrections or repairs within thirty (30) days after delivery
of a statement to Tenant accompanied by reasonable documentation supporting the
demand.

 

(ii)                                  Landlord may demand in writing that Tenant
vacate the Premises.  Tenant shall vacate the Premises and remove all its
property within ten (10)

 

28

--------------------------------------------------------------------------------


 

business days of Tenant’s receipt of the notice, whereupon Landlord shall have
the right to re-enter and take possession of the Premises.

 

(iii)                               If Landlord terminates the Lease as the
result of any Event of Default, Landlord may accelerate and collect all Base
Rent, Additional Rent, and other charges which are due or may become due under
the Lease for the balance of the Term, after first deducting the fair market
value of the Premises for the balance of the Term from the remaining Base Rent
and Additional Rent and then discounting the difference to its present value by
a factor equal to Landlord’s bank’s then announced prime rate.

 

(iv)                              Landlord may re-enter the Premises and remove
Tenant and all of Tenant’s property.

 

(v)                                 Landlord may re-let all or any portion of
the Premises for such time, rent, and other terms and conditions as Landlord, in
its reasonable discretion, may deem advisable.  Landlord may make any
alterations or repairs to the Premises which it may deem necessary or proper to
facilitate the reletting.  Tenant shall pay all commercially reasonable costs of
the reletting including the commercially reasonable cost of any alterations or
repairs to the Premises.  If this Lease shall have not been terminated by
Landlord, Tenant shall continue to pay all charges due from Tenant under this
Lease up to and including the date of beginning of payment of rent by any
subsequent tenant of part or all of the Premises, and thereafter Tenant shall
pay monthly during the remainder of the Term the difference, if any, between the
rent collected from any subsequent tenant or tenants and the rent reserved in
this Lease.  In no event shall Tenant be entitled to receive any excess of any
rents collected by Landlord over the rents due from it.

 

(vi)                              Landlord may terminate this Lease without
separate notice or demand to vacate the Premises.  This Lease shall be deemed to
have been terminated by Landlord only upon Landlord’s written notice of
termination.  Upon termination Landlord shall nevertheless remain entitled to
recover from Tenant all sums provided for in subparagraph (v) above as if the
Lease were not terminated.

 

(c)                                  In the event of any re-entry of the
Premises by Landlord pursuant to any of the provisions of this Lease, Tenant
waives all claims for damages which may be caused by that re-entry except those
claims arising from the Landlord’s gross negligence or willful misconduct. 
Tenant shall reimburse the Landlord for any and all losses, costs, expenses
(including legal expenses and reasonable attorneys’ fees), and damages suffered
by Landlord by reason of its re-entry, removal and/or storage of Tenant’s
property.  No re-entry shall be considered or construed to be a forcible party.

 

(d)                                 Upon any Event of Default by Tenant,
Landlord shall be reimbursed for any and all commercially reasonable expenses
incurred by Landlord, including without limitation court costs and attorneys’
fees, in enforcing the terms and provisions of this Lease.

 

29

--------------------------------------------------------------------------------


 

22.                               SUBORDINATION.

 

This Lease is subject and subordinate to any and all mortgages or deeds of
trust  which now exist or may hereafter be executed affecting the Building or
the Land, and this clause shall be self-operative without any further instrument
necessary to effect such subordination; however, if requested by Landlord,
Tenant shall promptly execute and deliver to Landlord any such certificate(s) in
such form as Landlord may reasonably request evidencing the subordination of
this Lease to, or the assignment of this Lease as additional security for, such
mortgages or deeds of trust (which instrument, to the extent same effectuates
the subordination of this Lease shall provide that the holder of such mortgage
or deed of trust will not disturb Tenant’s occupancy of the Premises for so long
as no Event of Default exists under this Lease).  If, at any time, or from time
to time during the Term, any mortgagee shall request that this Lease have
priority over the lien of such mortgage, and if Landlord consents thereto, this
Lease shall have priority over the lien of such mortgage and all renewals,
modifications, replacements, consolidations and extensions thereof and all
advances made thereunder and interest thereon, and Tenant shall, within ten
(10) business days after receipt of a request therefor from Landlord, execute,
acknowledge and deliver any and all documents and instruments confirming the
priority of this Lease.  In any event, however, if this Lease shall have
priority over the lien of a first mortgage, this Lease shall not become subject
or subordinate to the lien of any subordinate mortgage, and Tenant shall not
execute any subordination documents or instruments for any subordinate
mortgagee, without the written consent of the first mortgagee.

 

23.                               ASSIGNMENT AND SUBLETTING.

 

(a)                                 Tenant shall not assign, sublet, mortgage,
pledge or encumber this Lease, the Premises, or any interest in the whole or in
any portion thereof, directly or indirectly, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.  In the event of any assignment, sublease, mortgage, pledge or
encumbrance, Tenant shall: (i) remain primarily liable for the performance of
all terms of this Lease, (ii) pay all reasonable costs incurred by Landlord in
connection with such assignment, sublease or mortgage, including without
limitation, Landlord’s attorneys’ fees (which costs and fees shall not exceed
Two Thousand Dollars [$2,000.00] in the aggregate) and (iii) pay to Landlord
fifty percent (50%) of any rental or any fees or charges received by Tenant in
excess of the Annual Rental payable to Landlord hereunder as further rental
under this Lease, after deducting all of Tenant’s actual and reasonable costs
incurred in connection with such assignment or sublease, including brokerage
commissions, legal fees, tenant improvement costs and free rent costs. 
Landlord’s consent to one assignment or sublease will not waive the requirement
of its consent to any subsequent assignment or sublease as required herein.  Any
attempted assignment or sublease by Tenant in violation of the terms and
conditions of this Section 23 shall be null and void.  Upon receipt by Landlord
of an Assignment/Sublease Notice (hereinafter defined), which notice contains
the material terms and conditions of such proposed sublease or assignment,
Landlord shall have the option, within fifteen (15) days after its receipt of
such notice, to terminate this Lease with respect to the portion of the Premises
which Tenant proposes to sublet or assign (the “Proposed Space”), whereupon the
parties hereto shall have no further rights or liabilities with respect to the
Proposed Space except as otherwise expressly set forth herein; provided,
however, that such right to terminate the Lease shall not be applicable with
respect to any assignment or sublease to a Qualified Tenant Affiliate.

 

(b)                                 In the event of a proposed assignment of
this Lease or subletting of all or a part of the Premises, Tenant shall submit
to Landlord, in writing (the “Assignment/Sublease

 

30

--------------------------------------------------------------------------------


 

Notice”): (i) the name of the proposed assignee or sublessee, (ii) current
financial statements available to Tenant disclosing the financial condition of
the proposed assignee or subtenant, (iii) the nature of the business of the
proposed assignee or sublessee, and its proposed use of the Premises (any
assignment or subletting being subject to restrictions on use contained in this
Lease, the violation of which by the proposed assignee or sublessee shall
constitute absolute grounds for Landlord’s denial of the requested assignment or
subletting, such grounds not being the exclusive grounds for denial under clause
(iii)), (iv) the proposed commencement date of the assignment or subletting,
together with a copy of the proposed assignment or sublease, and (v) the terms
of the proposed sublease or assignment.  Within thirty (430) days after its
receipt of such notice, Landlord shall either approve or disapprove such
proposed assignment or sublease in writing.   Tenant shall promptly deliver a
copy of the fully executed assignment or sublease to Landlord upon its receipt
of same.

 

(c)                                  Notwithstanding anything in this Lease to
the contrary, Tenant further agrees that any assignment or sublease shall be
subject to the following additional limitations: (i) in no event may Tenant
assign this Lease or sublet all or any portion of the Premises to (A) an
existing Tenant of the Building or its subtenant or (B) a person or entity with
whom Landlord or its agent is negotiating and to or from whom Landlord, or its
agent, has given or received any written or oral proposal within the past three
(3) months regarding a lease of space in the Building, unless Landlord does not
then have comparable space in the Building available for lease; and (ii) Tenant
shall not publicly advertise the rate for which Tenant is willing to sublet the
Premises.

 

(d)                                 All proposed subleases and assignments shall
be on a form reasonably acceptable to Landlord, and shall contain, inter alia,
the following provisions:  (i) any such assignment or sublease shall include an
assumption by the assignee or subtenant, from and after the effective date of
such assignment or sublease, of the performance and observance of the covenants
and conditions to be performed and observed on the part of Tenant as contained
in this Lease, and (ii) any such sublease shall specify that the term of such
sublease shall not extend beyond one (1) day prior to the expiration of this
Lease.  The consent by Landlord to any assignment, transfer or subletting to any
person or entity shall not be construed as a waiver or release of Tenant from
any provision of this Lease, unless expressly agreed to in writing by Landlord
(it being understood that Tenant shall remain primarily liable as a principal
and not as a guarantor or surety), nor shall the collection or acceptance of
rent from any such assignee, transferee, subtenant or occupant constitute a
waiver or release of Tenant from any such provision.  No consent by Landlord to
any such assignment, transfer or subletting in any one instance shall constitute
a waiver of the necessity for such consent in a subsequent instance.

 

(e)                                  For purposes of this Section 23, a
transfer, conveyance, grant or pledge, directly or indirectly, in one or more
transactions, of an interest in Tenant (whether stock, partnership interest or
other form of ownership or control, or the issuance of new interests) by which
an aggregate of fifty percent (50%) or more of the beneficial interest in Tenant
shall be vested in a party or parties who are not holders of such interest(s) as
of the date hereof) shall be deemed an assignment of this Lease; provided,
however, that this limitation shall not apply to any corporation, all of the
outstanding voting stock of which is listed on a national securities exchange as
defined in the Securities Exchange Act of 1934.  The merger or consolidation of
Tenant into or with any other entity, the sale of all or substantially all of
Tenant’s assets, or the dissolution of Tenant shall each be deemed to be an
assignment within the meaning of this Section 23.

 

31

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding any consent by Landlord to
an assignment or subletting, Tenant shall remain primarily liable for the
performance of all covenants and obligations contained in this Lease.  Each
approved assignee or subtenant shall also automatically become liable for the
obligations of Tenant hereunder.  Landlord shall be permitted to enforce the
provisions of this Lease directly against Tenant and/or against any assignee or
sublessee without proceeding in any way against any other person.  In the event
that Tenant defaults hereunder, Tenant hereby assigns to Landlord the rent due
from any subtenant and hereby authorizes each such subtenant to pay said rent
directly to Landlord.  Nothing in this Section 23, however, shall result in any
obligation of Landlord to any subtenant of Tenant.  Collection or acceptance of
Base Rent or Additional Rent from any such assignee, subtenant or occupant shall
not constitute a waiver or release of Tenant from the terms of any covenant or
obligation contained in this Lease, nor shall such collection or acceptance in
any way be construed to relieve Tenant from obtaining the prior written consent
of Landlord to such assignment or subletting or any subsequent assignment or
subletting.

 

(g)                                  Notwithstanding anything to the contrary
contained in this Section 23, Tenant shall have the right, without Landlord’s
consent, but with at least twenty (20) days’ prior written notice (the
“Affiliate Transfer Notice”) to Landlord (or, if Tenant is not permitted to
provide prior notice pursuant to applicable law or pursuant to the terms of a
confidentiality agreement to which Tenant is bound, then, as soon as Tenant is
able to deliver the Affiliate Transfer Notice, but in no event later than five
(5) business days after the effective date of the applicable assignment or
sublease), to assign this Lease or sublease all or a portion of the Premises to
a Qualified Tenant Affiliate, provided, that (x) the business operations of the
proposed assignee (which shall be disclosed in the Affiliate Transfer Notice) do
not conflict with any exclusivity that may be imposed upon Landlord, and (y) no
active default exists hereunder.  A “Qualified Tenant Affiliate” shall mean a
corporation or other business entity which (i) shall control, be controlled by
or be under common control with Tenant or which results from a merger with
Tenant or which acquires all or substantially all of the business and assets of
Tenant, (ii) is of a type and quality consistent with the first-class nature of
the Building, (iii) in the event of an assignment, has the financial capacity
and creditworthiness to undertake and perform the obligations of this Lease,
(iv) is not a party by whom any suit or action could be defended on the ground
of sovereign immunity; and (v) in the case of a merger or acquisition, has a net
worth and general creditworthiness immediately after such merger or acquisition
at least equal to the net worth and general creditworthiness of Tenant as of the
date immediately preceding the effective date of such merger or acquisition. 
For purposes of the immediately preceding sentence, “control” shall be deemed to
be ownership of more than fifty percent (50%) of the legal and equitable
interest of the controlled corporation or other business entity.  In the event
of any assignment to a Qualified Tenant Affiliate, Tenant shall remain fully
liable to perform the obligations of the Tenant under this Lease, such
obligations to be joint and several with the obligations of the Qualified Tenant
Affiliate, as tenant, under this Lease.

 

24.                               INTENTIONALLY OMITTED.

 

25.                               TRANSFER OF LANDLORD’S INTEREST.

 

If Landlord shall sell, assign or transfer all or any part of its interest in
the Building or in this Lease to a successor in interest which expressly assumes
in writing the obligations of Landlord hereunder, then Landlord shall thereupon
be released or discharged from all covenants and obligations hereunder arising
out of or related to events on or after the date of such transfer, and Tenant
shall look solely to such successor in interest for performance of all of

 

32

--------------------------------------------------------------------------------


 

Landlord’s obligations and such successor shall be obligated to perform all of
Landlord’s obligations under this Lease which accrue after the date of such
transfer.  Tenant’s obligations under this Lease shall in no manner be affected
by Landlord’s sale, assignment, or transfer of all or any part of such
interest(s) of Landlord, and Tenant shall thereafter attorn and look solely to
such successor in interest as the Landlord hereunder.

 

26.                               COVENANT OF QUIET ENJOYMENT.

 

Landlord represents that it has full right and authority to lease the Premises
and Tenant shall peacefully and quietly hold and enjoy the Premises for the full
Term hereof so long as no Event of Default occurs hereunder.

 

27.                               ESTOPPEL CERTIFICATES.

 

Within ten (10) business days after receipt of written request from Landlord,
Tenant shall deliver a written estoppel certificate, in form supplied by or
reasonably acceptable to Landlord, certifying to the extent accurate that
(i) this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications); (ii) the Term of the Lease has commenced and the full rental
is now accruing hereunder; (iii) Tenant has accepted possession of the Premises
and is presently occupying the same; (iv) all improvements required by the terms
of the Lease to be made by Landlord have been completed and all tenant
improvement allowances have been paid in full; (v) there are no offsets,
counterclaims, abatements or defenses against or with respect to the payment of
any rent or other charges due under the Lease; (vi) no rent under the Lease has
been paid more than thirty (30) days in advance of its due date; (vii) to the
actual knowledge of the Tenant, Landlord is not in default in the performance of
any covenant, agreement, provision or condition contained in the Lease or, if
so, specifying each such default of which Tenant may have knowledge; (viii) the
address for notices to be sent to Tenant; (ix) the only security deposit
tendered by Tenant is as set forth in the Lease, and such security deposit has
been paid to Landlord; and (x) any other information requested by Landlord or
any mortgagee or ground lessor of the Building and/or the Land it being intended
that any such statement delivered pursuant hereto may be relied upon by any
prospective purchaser or lessee of the Building or any part thereof, any
mortgagee or prospective mortgagee thereof, any prospective assignee of any
mortgage thereof, any ground lessor or prospective ground lessor of the Land
and/or the Building, or any prospective assignee of any such ground lease.

 

28.                               PROTECTION AGAINST LIENS.

 

Tenant shall not permit the filing of any mechanics’, materialmen’s or other
types of liens whatsoever, against all or any part of the Premises by reason of
any claims made by, against, through or under Tenant.  If any such lien is filed
against the Premises, Tenant shall either cause the same to be discharged of
record within thirty (30) days after filing or, if Tenant in its discretion and
in good faith determines that such lien should be contested, it shall furnish
such security as may be reasonably necessary to prevent any foreclosure
proceedings against the Premises during the pendency of such contest.  If Tenant
shall fail to discharge such lien within said time period or fail to furnish
such security, then Landlord may at its election, in addition to any other right
or remedy available to it, discharge the lien by paying the amount claimed to be
due or by procuring the discharge by giving security or in such other manner as
may be allowed by law.  If Landlord acts to discharge or secure the lien then
Tenant shall immediately reimburse Landlord for all sums paid and all costs and
expenses (including

 

33

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees) actually incurred by Landlord involving such lien
together with interest on the total expenses and costs at an interest rate equal
to the Prime Rate plus two percent (2%).

 

29.                               FORCE MAJEURE.

 

In the event Landlord or Tenant shall be delayed, hindered or prevented from the
performance of any act required hereunder, by reason of governmental
restrictions, scarcity of labor or materials, delay in obtaining governmental
approvals or permits, strikes, fire, or any other reasons beyond its reasonable
control (“Force Majeure”), the performance of such act shall be excused for the
period of delay, and the period for performance of any such act shall be
extended as necessary to complete performance after the delay period.  However,
the provisions of this Section shall in no way be applicable to Tenant’s
obligations to pay Base Rent or any other sums, monies, costs, charges or
expenses required by this Lease.

 

30.                               REMEDIES CUMULATIVE — NONWAIVER.

 

Unless otherwise specified in this Lease, no remedy of Landlord or Tenant shall
be considered exclusive of any other remedy, but each shall be distinct,
separate and cumulative with other available remedies.  Each remedy available
under this Lease or at law or in equity may be exercised by Landlord or Tenant
from time to time as often as the need may arise.  No course of dealing between
Landlord and Tenant or any delay or omission of Landlord or Tenant in exercising
any right arising from the other party’s default shall impair such right or be
construed to be a waiver of a default.

 

31.                               HOLDING OVER.

 

If Tenant remains in possession of the Premises or any part thereof after the
expiration of the Term, whether with or without Landlord’s acquiescence, Tenant
shall be deemed only a tenant at will and there shall be no renewal of this
Lease without a written agreement signed by both parties specifying such
renewal.  The “monthly” rental payable by Tenant during any such tenancy at will
period shall be one hundred fifty percent (150%) of the monthly installments of
Annual Rental payable during the final Lease Year immediately preceding such
expiration.  Tenant shall also remain liable for any and all damages, direct and
consequential, suffered by Landlord as a result of any holdover without
Landlord’s unequivocal written acquiescence.

 

32.                               NOTICES.

 

Any notice allowed or required by this Lease shall be deemed to have been
sufficiently served if the same shall be in writing and placed in the United
States mail, via certified mail, return receipt requested, with proper postage
prepaid or delivered by a nationally recognized overnight courier and addressed
to the appropriate party at the address set forth in Section 1(k) hereof. 
Notice shall be deemed given upon actual receipt or refusal of delivery.  The
addresses of Landlord and Tenant and the party, if any, to whose attention a
notice or copy of same shall be directed may be changed or added from time to
time by either party giving prior written notice to the other in the prescribed
manner.

 

34

--------------------------------------------------------------------------------


 

33.                               LEASING COMMISSION.

 

Landlord and Tenant represent and warrant each to the other that they have not
dealt with any broker(s) or any other person claiming any entitlement to any
commission in connection with this transaction except the brokers set forth in
Section 1(n) hereof (the “Brokers”).  Tenant agrees to indemnify and save
Landlord and Landlord’s management agent harmless from and against any and all
claims, suits, liabilities, costs, judgments and expenses, including reasonable
attorneys’ fees, for any leasing commissions or other commissions, fees, charges
or payments resulting from or arising out of its respective actions in
connection with this Lease.  Landlord agrees to indemnify and save Tenant
harmless from and against any and all claims, suits, liabilities, costs,
judgments and expenses, including reasonable attorneys’ fees, for any leasing
commissions or other commissions, fees, charges or payments resulting from or
arising out of its actions in connection with this Lease.  Landlord agrees to be
responsible for the leasing commission due Broker pursuant to separate written
agreements between Landlord and the Brokers, and to hold Tenant harmless
respecting same.

 

34.                               SEVERABILITY.

 

If any term or provision of this Lease or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and enforced to the fullest extent permitted by law notwithstanding the
invalidity of any other term or provision hereof.

 

35.                               INTENTIONALLY OMITTED

 

36.                               PAYMENT OF TENANT’S OBLIGATIONS BY LANDLORD
AND UNPAID RENT.

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense.  If
Tenant shall fail to pay any sum of money, other than Rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable grace
period set forth in this Lease, Landlord may, without waiving or releasing
Tenant from any of its obligations hereunder, make any such payment or perform
any such other required act on Tenant’s part. All sums so paid by Landlord, and
all necessary incidental costs, together with interest thereon at two percentage
points (2%) over the Prime Rate then in effect, from the date of such payment by
Landlord, shall be payable by Tenant to Landlord as Additional Rent hereunder,
on demand, and Tenant covenants and agrees to pay any such sums. Landlord shall
have (in addition to any other right or remedy of Landlord hereunder or at law)
the same rights and remedies in the event of the nonpayment thereof by Tenant as
in the case of default by Tenant in the payment of Additional Rent.

 

37.                               ENVIRONMENTAL CONCERNS.

 

(a)                                 Tenant, its agents, employees, contractors
or invitees shall not (i) cause or permit any Hazardous Materials (hereinafter
defined) to be brought upon, stored, used or disposed on, in or about the
Premises and/or the Building, or (ii) knowingly permit the release, discharge,
spill or emission of any Hazardous Material in or from the Premises.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Tenant hereby agrees that it is and shall be
fully responsible for all costs, expenses, damages or liabilities (including,
but not limited to those incurred by Landlord and/or its mortgagee) which may
occur from the use, storage, disposal, release, spill, discharge or emissions of
Hazardous Materials by Tenant in violation of this Lease.  Tenant shall defend,
indemnify and hold harmless Landlord, its mortgagee and its agents from and
against any claims, demands, administrative orders, judicial orders, penalties,
fines, liabilities, settlements, damages, costs or expenses (including, without
limitation, reasonable attorney and consultant fees, court costs and litigation
expenses) arising out of or in any way related to the use, storage, disposal,
release, discharge, spill or emission of any Hazardous Material, or the
violation of any Environmental Laws (hereinafter defined), by Tenant, its
agents, employees, contractors or invitees.  The provisions of this Section 37
shall be in addition to any other obligations and liabilities Tenant may have to
Landlord at law or in equity and shall survive the transactions contemplated
herein or any termination of this Lease.

 

(c)                                  As used in this Lease, the term “Hazardous
Materials” shall include, without limitation:

 

(i)                                     those substances included within the
definitions of “hazardous substances”, “hazardous materials,” toxic substances,”
or “solid waste” in the Comprehensive Environmental Response Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq.) (“CERCLA”), as amended by
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Resource
Conservation and Recovery Act of 1976 (“RCRA”), and the Hazardous Materials
Transportation Act, and in the regulations promulgated pursuant to said laws,
all as amended;

 

(ii)                                  those substances listed in the United
States Department of Transportation Table (49 CFR 172.101 and amendments
thereto) or by the Environmental Protection Agency (of any successor agency) as
hazardous substances (40 CFR Part 302 and amendments thereto); and

 

(iii)                               any material, waste or substance which is
(A) petroleum, (B) asbestos, (C) polychlorinated biphenyl, (D) designated as a
“hazardous substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§1251 et seq. (33 U.S.C. §1321) or listed pursuant to Section of the Clean Water
Act (33 U.S.C. §1317); (E) flammables or explosives; or (F) radioactive
materials.

 

(d)                                 All federal, state or local laws, statutes,
regulations, rules, ordinances, codes, standards, orders, licenses and permits
of any governmental authority or issued or promulgated thereunder shall be
referred to as the “Environmental Laws”.

 

38.                               USA PATRIOT ACT AND ANTI-TERRORISM LAWS.

 

(a)                                 Tenant represents and warrants to, and
covenants with, Landlord that neither Tenant nor any of its respective
constituent owners or affiliates currently are, or shall be at any time during
the Term hereof, in violation of any laws relating to terrorism or money
laundering (collectively, the “Anti-Terrorism Laws”), including without
limitation Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”) and/or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (the “USA Patriot Act”).

 

36

--------------------------------------------------------------------------------


 

(b)                                 Tenant covenants with Landlord that neither
Tenant nor any of its respective constituent owners or affiliates is or shall be
during the Term hereof a “Prohibited Person,” which is defined as follows: 
(i) a person or entity that is listed in the Annex to, or is otherwise subject
to, the provisions of the Executive Order; (ii) a person or entity owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Landlord is prohibited from
dealing with or otherwise engaging in any transaction by any Anti-Terrorism Law,
including without limitation the Executive Order and the USA Patriot Act; (iv) a
person or entity who commits, threatens or conspires to commit or support
“terrorism” as defined in Section 3(d) of the Executive Order; (v) a person or
entity that is named as a “specially designated national and blocked person” on
the then-most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (vi) a
person or entity who is affiliated with a person or entity listed in items
(i) through (v), above.

 

(c)                                  At any time and from time-to-time during
the Term, Tenant shall deliver to Landlord, within ten (10) business days after
receipt of a written request therefor, a written certification or such other
evidence reasonably acceptable to Landlord evidencing and confirming Tenant’s
compliance with this Section 38.

 

39.                               OPTION TO EXTEND TERM.

 

(a)                                 Tenant shall have and is hereby granted the
option to extend the Term hereof for one (1) period of five (5) years (the
“Extension Period”), commencing on October 1, 2023 and expiring on September 30,
2028, provided that: (i) Tenant delivers written notice (the “Extension Notice”)
to Landlord, not earlier than July 1, 2022, or later than September 30, 2022,
time being of the essence, of Tenant’s irrevocable election to exercise such
extension option; (ii) no monetary default or material non-monetary Event of
Default exists at the time of the exercise of such option or as of the first
(1st) day of the Extension Period; and (iii) Tenant has not assigned its
interest in this Lease or sublet fifty percent (50%) or more of the Premises.

 

(b)                                 All terms and conditions of this Lease,
including without limitation all provisions governing the payment of Additional
Rent and annual increases in Base Rent, shall remain in full force and effect
during the Extension Period, except that Base Rent (on a per rentable square
foot basis) payable during the initial Lease Year of the Extension Period shall
equal the Fair Market Rental Rate (hereinafter defined) at the time of the
commencement of the Extension Period.  As used in this Lease, the term “Fair
Market Rental Rate” shall mean the fair market rental rate that would be agreed
upon between a landlord and a tenant entering into a lease renewal for
comparable space as to location, configuration, size and use, in a comparable
building as to quality, size, location, reputation and age which is located in
the Raleigh/Durham, North Carolina area, with a comparable build-out and a
comparable term assuming the following:  (A) the landlord and tenant are
informed and well-advised and each is acting in what it considers its own best
interests; and (B) the tenant will continue to pay its proportionate share of
increases in Operating Expenses and Taxes as set forth in the Lease.

 

(c)                                  Landlord and Tenant shall negotiate in good
faith to determine the Base Rent for the initial Lease Year of the Extension
Period, for a period of thirty (30) days after the date on which Landlord
receives the Extension Notice.  In the event Landlord and Tenant are unable to
agree upon the Base Rent for the initial Lease Year of the Extension Period
within said thirty (30)-day period, the Fair Market Rental Rate for the Premises
shall be determined by a board of

 

37

--------------------------------------------------------------------------------


 

three (3) licensed real estate brokers, one of whom shall be named by the
Landlord, one of whom shall be named by Tenant, and the two so appointed shall
select a third (the “Third Broker”).  Each real estate broker so selected shall
be licensed in the State of North Carolina as a real estate broker specializing
in the field of office leasing in the Raleigh/Durham, North Carolina area,
having no fewer than ten (10) years’ experience in such field, and recognized as
ethical and reputable within the field.  Landlord and Tenant agree to make their
appointments promptly within ten (10) days after the expiration of the thirty
(30)-day period, or sooner if mutually agreed upon.  The two (2) brokers
selected by Landlord and Tenant shall select the Third Broker within ten
(10) days after they both have been appointed, and all three (3) brokers shall,
within fifteen (15) days after the Third Broker is selected, submit his or her
determination of the Fair Market Rental Rate.  The Third Broker shall determine
which determination of Fair Market Rental Rate made by Landlord’s broker or
Tenant’s broker is closest to the determination of Fair Market Rental Rate made
by the Third Broker (the “Closest Determination”).  The Fair Market Rental Rate
hereunder shall be the mean of the Closest Determination and the determination
of Fair Market Rental Value made by the Third Broker.  Landlord and Tenant shall
each pay the fee of the broker selected by it, and they shall equally share the
payment of the fee of the Third Broker.

 

(d)                                 Should the Term of the Lease be extended
hereunder, Tenant shall, if required by Landlord, execute an amendment modifying
this Lease within thirty (30) days after Landlord presents same to Tenant, which
amendment shall set forth the Base Rent for each Lease Year of the Extension
Period and the other economic terms and provisions in effect during the
Extension Period.  Should Tenant fail to execute the amendment (which amendment
accurately sets forth the economic terms and provisions in effect during the
Extension Period) within thirty (30) days after presentation of same by
Landlord, time being of the essence, Tenant’s right extend the Term of the Lease
shall, at Landlord’s sole option, terminate, and Landlord shall be permitted to
lease such space to any other person or entity upon whatever terms and
conditions are acceptable to Landlord in its sole discretion.

 

40.                               RIGHT OF FIRST REFUSAL.

 

(a)                                 Subject to (i) the right of American
Institute of Certified Public Accountants to lease the Right of First Refusal
Space (hereinafter defined) pursuant to a right of first offer contained in its
lease for space at the Business Park, (ii) any renewal rights granted by
Landlord after the Effective Date to any tenant of all or any portion of the
Right of First Refusal Space and (iii) the right of any tenant of the Right of
First Refusal Space (or any portion thereof) to negotiate an extension of the
term of its lease of such space or a new lease demising such space, Tenant shall
be granted during the Term the right pursuant to the terms of this Section 40 to
lease the Right of First Refusal Space (or portion thereof).  As used herein,
the term “Right of First Refusal Space” means that certain portion of the second
(2nd) floor of the Building currently known as Suite 230 and containing
approximately 3,881 rentable square feet of space, as such space is more
particularly shown as the shaded space on the attached Exhibit A-1.

 

(b)                                 In the event that Landlord receives from a
third party that is not an affiliate of Landlord a letter of intent to lease any
Right of First Refusal Space that Landlord is willing to accept (the “Offer”),
then, subject to the terms of this Section 40, Landlord shall notify Tenant in
writing (the “ROFR Notice”) of such Offer and Landlord shall set forth in the
ROFR Notice:  (i) a description of the available Right of First Refusal Space
subject to such Offer (the “ROFR Available Space”) and (ii) the date on which
Landlord anticipates that the ROFR Available Space would become available for
lease by Tenant (the “ROFR Availability Date”).  Provided

 

38

--------------------------------------------------------------------------------


 

that (1) no monetary default or material non-monetary Event of Default by Tenant
then exists under the Lease; (2) Tenant has not assigned the Lease or sublet
twenty-five percent (25%) or more of the Premises; (3) not less than thirty (30)
months remain in the Term as of the ROFR Availability Date; and (4) Tenant
notifies Landlord, in writing, within five (5) business days after Tenant
receives the ROFR Notice, time being of the essence, of Tenant’s irrevocable
election to lease all (but not less than all) of the ROFR Available Space
described in the ROFR Notice on the terms and conditions set forth in the ROFR
Notice (the “ROFR Tenant Election Notice”), Tenant shall have the right to lease
all, but not less than all, of the ROFR Available Space described in the ROFR
Notice on the terms and conditions set forth in the ROFR Notice and in this
Section 40.

 

(c)                                  In the event that Tenant timely delivers a
ROFR Tenant Election Notice to Landlord, Landlord shall prepare an amendment
modifying the Lease to incorporate the ROFR Available Space (the “ROFR
Amendment”), which amendment shall set forth, among other things:  (i) the
amount of Base Rent for the ROFR Available Space, which Base Rent shall be the
Base Rent set forth in the Offer; provided, however, that if the Offer relates
to the leasing of the ROFR Available Space by a Fortune 100 company, then, such
Base Rent shall be a market base rent for comparable space as to location,
configuration, size and use, in a comparable building as to quality, size,
location, reputation and age which is located in the Raleigh/Durham, North
Carolina area, with a comparable build-out and a comparable term; and (ii) the
adjustments to Tenant’s obligation to pay Additional Rent caused by the addition
of the ROFR Available Space.  The term of the demise of the ROFR Available Space
shall commence on the date on which Landlord delivers the ROFR Available Space
to Tenant, at which time all of Tenant’s obligations with respect to the ROFR
Available Space shall commence, including the obligation to pay Rent therefor.

 

(d)                                 In the event that Landlord and Tenant enter
into a ROFR Amendment, and Landlord is unable to deliver to Tenant possession of
the ROFR Available Space demised thereunder on the ROFR Availability Date for
any reason whatsoever, including without limitation the failure of an existing
tenant to vacate such space, Landlord shall not be liable or responsible for any
claims, damages or liabilities in connection therewith or by reason thereof,
provided that Landlord shall use reasonable efforts to obtain possession of such
space and deliver same to Tenant as soon as reasonably practicable thereafter.

 

(e)                                  In the event Tenant fails to timely deliver
a ROFR Tenant Election Notice to Landlord or, having done so, Tenant fails to
execute the ROFR Amendment tendered by Landlord within thirty (30) days after
Landlord tenders such amendment to Tenant, then, in either such instance, this
Section 40 shall immediately terminate and be of no further force and effect,
and Landlord may lease the ROFR Available Space (or any portion thereof)
described in the ROFR Notice to any person or entity of Landlord’s choice, on
whatever terms and conditions are selected by Landlord in its sole discretion.

 

(f)                                   Tenant’s rights under this Section 40 are
personal to Dova Pharmaceuticals, Inc. and cannot be exercised by any assignee,
subtenant or any other person or entity whatsoever (other than a Qualified
Tenant Affiliate of Dova Pharmaceuticals, Inc. that has succeeded to the
interest of Dova Pharmaceuticals, Inc., as Tenant under this Lease, in
accordance with the terms of this Lease).

 

39

--------------------------------------------------------------------------------


 

41.                               MISCELLANEOUS.

 

(a)                                 Rules and Regulations.  Tenant agrees to be
bound by the use and other restrictions imposed by, and the terms and conditions
of, the Covenants.  Tenant also agrees to be bound by the rules and regulations
attached as Exhibit D and, subject to the terms of Section 7(d) hereof, by any
further reasonable rules and regulations or amendments and modifications as may,
from time to time, be made by Landlord deemed reasonably necessary for the
preservation of good order, safety, care, cleanliness and economical management
of the Premises and which are not otherwise in conflict with the rights of
Tenant afforded by this Lease (together with the Covenants, the “Rules &
Regulations”).

 

(b)                                 Intentionally Omitted

 

(c)                                  Nature and Extent of Agreement; Governing
Law.  This Lease, together with all exhibits hereto, contains the complete
agreement of the parties concerning the subject matter, and there are no oral or
written understandings, representations, or agreements pertaining thereto which
have not been incorporated herein.  This Lease creates only the relationship of
landlord and tenant between the parties, and nothing herein shall impose upon
either party any powers, obligations or restrictions not expressed herein.  This
Lease shall be construed and governed by the laws of the State of North
Carolina.

 

(d)                                 Binding Effect.  This Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.  This Lease shall not be binding until executed
by an authorized signatory of both Landlord and Tenant, and delivered to each
party.  No amendment or modification to this Lease shall be binding upon
Landlord or Tenant unless same is in writing and executed by an authorized
signatory of Landlord and Tenant.

 

(e)                                  Captions and Headings.  The captions and
headings in this Lease are for convenience and reference only, and they shall in
no way be held to explain, modify, or construe the meaning of the terms of this
Lease.

 

(f)                                   Lease Review.  The submission of this
Lease to Tenant for review does not constitute a reservation of or option for
the Premises, and this Lease shall become effective as a contract only upon
execution and delivery by Landlord and Tenant.

 

(g)                                  Prevailing Party.  In the event of any
action or proceeding brought by either party against the other under this Lease,
the prevailing party shall be entitled to recover from the other party the fees
of its attorneys in such action or proceeding in such amount as the court may
judge to be reasonable for such attorneys’ fees.

 

(h)                                 Memorandum of Lease.  At the request of
either party, Landlord and Tenant shall promptly execute and record, at the cost
of the requesting party, a short form memorandum of lease mutually agreeable to
Landlord and Tenant describing the Premises and stating the term of this Lease,
its commencement and termination dates, and other information that the parties
mutually agree to include.

 

(i)                                     Representations and Warranties.  The
person or persons executing this Lease on behalf of Landlord and Tenant
represent, covenant and warrant to the other party as of the date it executes
and delivers this Lease that: (i) it is duly constituted, in good standing and
qualified

 

40

--------------------------------------------------------------------------------


 

to do business in the State of North Carolina, (ii) it has paid all corporate
taxes (if applicable), (iii) it will file when due all forms, reports, fees and
other documents necessary to comply with applicable laws, and (iv) the
signatories signing on behalf of Landlord or Tenant (as the case may be) have
the requisite authority to bind said entity.

 

(j)                                    Building Access.  Throughout the Term,
subject to applicable laws, casualty, condemnation and any other event outside
of Landlord’s control, Tenant shall be provided with access to the Building
twenty-four (24) hours a day, 7 days a week, 365 days a year.  There shall be
open access to the Building during Standard Hours of Operation.  At all other
times, access to the Building may be restricted, at Landlord’s election, by use
of a card or key access system at an entrance to the Building.  In the event
Landlord elects to install such an access system, Landlord shall provide Tenant,
at no cost to Tenant, with up to four (4) access cards or keys per 1,000
rentable square feet of the Premises (as such Premises may exist from time to
time) in order to enter the Building.  For purposes hereof, any such access
cards, keys or other comparable access devices are collectively referred to as
“access cards.”  Thereafter, additional access cards and replacement access
cards (for lost access cards) shall be made available to Tenant at a charge
equal to $25.00 per card (subject to reasonable adjustment by Landlord from time
to time) upon Landlord’s receipt of an order signed by Tenant.  Tenant shall
promptly provide Landlord with written notice of any lost or stolen access cards
for the Building.  Landlord shall replace all defective or worn access cards
without charge.  All cards shall remain the property of Landlord.  No additional
locks shall be allowed on any exterior door of the Premises without Landlord’s
written permission and locks on any interior door shall be permitted only to the
extent such locks are permissible under applicable laws and relevant insurance
requirements.  Upon termination of this Lease, Tenant shall surrender to
Landlord all access cards and keys related to the Premises, and give to Landlord
the combination of all locks for safes, safe cabinets and vault doors, if any,
to remain in the Premises and in the event Tenant fails to return all such
access cards to Landlord at the end of the Term, Tenant shall pay Landlord
$25.00 for each such access card not returned to Landlord.

 

(k)                                 Intentionally Omitted

 

(l)                                     Financial Disclosures.  Tenant shall at
any time upon receipt of a written request from Landlord (“Financial Statement
Request”), provide true, complete and accurate financial information and
documentation about itself and any Guarantor to Landlord, within ten (10) days
after such Financial Statement Request.  The individuals executing this Lease on
Tenant’s behalf hereby represent and warrant to Landlord that the financial
statements and other information submitted to Landlord by Tenant prior to the
execution hereof are true, complete and accurate, were prepared in accordance
with generally accepted cash accounting principles applied on a consistent
basis, and accurately reflect Tenant’s net worth as of the date hereof. 
Landlord covenants and agrees to keep such records confidential pursuant to a
confidentiality agreement reasonably acceptable to Tenant; provided, however,
Landlord may share the information contained within such records with its legal
counsel, accountants and employees, prospective purchasers and lenders, and as
may otherwise be required by applicable law.  Notwithstanding the foregoing,
Landlord shall not deliver more than one Financial Statement Request in any
twelve (12) month period, except to the extent such request is made at the
request of Landlord’s lender, a potential lender, a purchaser or a potential
purchaser of the Building, or if such request is made in connection with a
Tenant default under this Lease.

 

41

--------------------------------------------------------------------------------


 

(m)                             Domicile.  Tenant hereby elects domicile at the
Premises for the purpose of service of all notices, writs of summons or other
legal documents or process in any suit, action or proceeding which Landlord or
any mortgagee may undertake under this Lease.

 

(n)                                 Intentionally Omitted

 

(o)                                 Time of the Essence.  Time is of the essence
with respect to all of Tenant’s obligations under this Lease.

 

(p)                                 No Liability.  Landlord shall not be liable
to Tenant for any damage caused by other tenants or persons in the Building or
caused by operations of others in the construction of any private, public or
quasi-public work.

 

(q)                                 Counterparts.  This Lease may be executed in
counterparts.

 

[signatures appear on the following page]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
sealed pursuant to authority duly given as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

PINE FOREST 240 TT, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TENANT:

 

 

 

DOVA PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN OF PREMISES

 

[g142831ks11i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FLOOR PLAN OF RIGHT OF FIRST REFUSAL SPACE

 

[g142831ks11i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DECLARATION OF SUITE 200 COMMENCEMENT DATE

 

This Declaration of Suite 200 Commencement Date is made as of
                   , 201 , by PINE FOREST 240 TT, LLC (“Landlord”), and DOVA
PHARMACEUTICALS, INC. (“Tenant”), who agree as follows:

 

1.                                      Landlord and Tenant entered into an
Office Lease Agreement dated               , 2018, in which Landlord leased to
Tenant, and Tenant leased from Landlord, that certain Suite 200 Premises
described therein in the office building located at 240 Leigh Farm Road, Durham,
North Carolina (the “Building”).  All capitalized terms herein are as defined in
the Lease.

 

2.                                      Pursuant to the Lease, Landlord and
Tenant agreed to, and do hereby confirm, that the Suite 200 Commencement Date is
             .  [INSERT THE FOLLOWING IF THE INITIAL PREMISES PORTION
COMMENCEMENT DATE OCCURS AFTER SEPTEMBER 1, 2018:  Landlord and Tenant agreed
to, and do hereby confirm, that the Base Rent payable by Tenant with respect to
the Suite 200 Premises is as follows:

 

[insert revised schedule of Base Rent for the Suite 200 Premises — the below
example

reflects a revised schedule of Base Rent assuming an Initial Premises

Portion Commencement Date of November 1, 2018]

 

PERIOD

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

 

 

 

 

 

 

 

 

 

11/1/18 - 10/31/19

 

$

26.25

 

$

4,289.69

 

$

51,476.28

 

11/1/19 - 10/31/20

 

$

26.97

 

$

4,407.35

 

$

52,888.20

 

11/1/20 - 10/31/21

 

$

27.71

 

$

4,528.28

 

$

54,339.36

 

11/1/21 - 10/31/22

 

$

28.48

 

$

4,654.11

 

$

55,849.32

 

11/1/22 – 9/30/23

 

$

29.26

 

$

4,781.57

 

$

57,378.84

*

 

--------------------------------------------------------------------------------

[*on an annualized basis]

 

3.                                      Tenant confirms that: (i) it has
accepted possession of the Suite 200 Premises as provided in the Lease;
(ii) Landlord is not required to perform any work or furnish any improvements to
the Suite 200 Premises under the Lease; (iii) Landlord has fulfilled all of its
obligations under the Lease as of the date hereof; (iv) the Lease is in full
force and effect and has not been modified, altered, or amended, except as
follows:                                ; and (v) there are no set-offs or
credits against Rent (except as specifically set forth in the Lease), and no
Security Deposit or prepaid Rent has been paid except as provided by the Lease.

 

4.                                      The provisions of this Declaration of
Suite 200 Commencement Date shall inure to the benefit of, or bind, as the case
may require, the parties and their respective successors and assigns, and to all
mortgagees of the Building, subject to the restrictions on assignment and
subleasing contained in the Lease, and are hereby attached to and made a part of
this Lease.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

PINE FOREST 240 TT, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TENANT:

 

 

 

DOVA PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

DECLARATION OF SUITE 215 COMMENCEMENT DATE

 

This Declaration of Suite 215 Commencement Date is made as of
                   , 201 , by PINE FOREST 240 TT, LLC (“Landlord”), and DOVA
PHARMACEUTICALS, INC. (“Tenant”), who agree as follows:

 

1.                                      Landlord and Tenant entered into an
Office Lease Agreement dated               , 2018, in which Landlord leased to
Tenant, and Tenant leased from Landlord, that certain Suite 215 Premises
described therein in the office building located at 240 Leigh Farm Road, Durham,
North Carolina (the “Building”).  All capitalized terms herein are as defined in
the Lease.

 

2.                                      Pursuant to the Lease, Landlord and
Tenant agreed to, and do hereby confirm, that the Suite 215 Commencement Date is
             .  [INSERT THE FOLLOWING IF THE INITIAL PREMISES PORTION
COMMENCEMENT DATE OCCURS AFTER SEPTEMBER 1, 2018 OR THE SUITE 215 COMMENCEMENT
DATE DOES NOT OCCUR DURING THE SECOND (2nd) LEASE YEAR:  Landlord and Tenant
agreed to, and do hereby confirm, that the Base Rent payable by Tenant with
respect to the Suite 215 Premises is as follows:

 

[insert revised schedule of Base Rent for the Suite 215 Premises - the below
example reflects a
revised schedule of Base Rent assuming an Initial Premises Portion Commencement
Date of
November 1, 2018 and a Suite 215 Commencement Date of June 1, 2019]

 

PERIOD

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

 

 

 

 

 

 

 

 

 

6/1/19 – 10/31/19

 

$

26.25

 

$

11,825.63

 

$

141,907.56

*

11/1/19 – 10/31/20

 

$

26.97

 

$

12,149.99

 

$

145,799.88

 

11/1/20 – 10/31/21

 

$

27.71

 

$

12,483.36

 

$

149,800.32

 

11/1/21 – 10/31/22

 

$

28.48

 

$

12,830.24

 

$

153,962.88

 

11/1/22 – 9/30/23

 

$

29.26

 

$

13,181.63

 

$

158,179.56

*

 

--------------------------------------------------------------------------------

[*on an annualized basis]

 

3.                                      Tenant confirms that: (i) it has
accepted possession of the Suite 215 Premises as provided in the Lease;
(ii) Landlord is not required to perform any work or furnish any improvements to
the Suite 215 Premises under the Lease; (iii) Landlord has fulfilled all of its
obligations under the Lease as of the date hereof; (iv) the Lease is in full
force and effect and has not been modified, altered, or amended, except as
follows:                                ; and (v) there are no set-offs or
credits against Rent (except as specifically set forth in the Lease), and no
Security Deposit or prepaid Rent has been paid except as provided by the Lease.

 

4.                                      The provisions of this Declaration of
Suite 215 Commencement Date shall inure to the benefit of, or bind, as the case
may require, the parties and their respective successors and assigns, and to all
mortgagees of the Building, subject to the restrictions on assignment and
subleasing contained in the Lease, and are hereby attached to and made a part of
this Lease.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

PINE FOREST 240 TT, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TENANT:

 

 

 

DOVA PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

The following rules and regulations have been adopted by the Landlord for the
care, protection and benefit of the Building and for the general comfort and
welfare of the tenants:

 

1.                                      The sidewalks, entrances, halls,
passages, elevators and stairways shall not be obstructed by the Tenant or used
by it for any other purpose than for ingress and egress.

 

2.                                      Toilet rooms and other water apparatus
shall not be used for any purpose other than those for which they are
constructed.

 

3.                                      Intentionally Omitted

 

4.                                      In order to insure proper use and care
of the Premises, neither the Tenant nor agent nor employee of the Tenant shall:

 

(a)                                 Allow any furniture, packages or articles of
any kind to remain in corridors except for short periods incidental to moving
same in or out of Building or to cleaning or rearranging occupancy of leased
space.

 

(b)                                 Maintain or utilize bicycles or other
vehicles in the Building.

 

(c)                                  Mark or defile elevators, toilet rooms,
walls, windows, doors or any part of the Building.

 

(d)                                 Keep animals or birds on the Premises.

 

(e)                                  Deposit waste paper, dirt or other
substances in corridors, stairways, elevators, toilets, restrooms, or any other
part of the Building not leased to him.

 

(f)                                   Fasten any article, drill holes, drive
nails or screws into walls, floors, doors, or partitions or otherwise mar or
deface any of them by paint, papers or otherwise (other than reasonably picture
hanging), unless written consent is first obtained from the Landlord.

 

(g)                                  Operate any machinery within the Building
except customary office equipment, such as dictaphones, calculators, electric
typewriters, and the like.  Special equipment or machinery used in the trade or
profession of the Tenant may be operated only with the prior written consent of
the Landlord.

 

(h)                                 Tamper or interfere in any way with windows,
doors, locks, air conditioning controls, heating, lighting, electric or plumbing
fixtures.

 

(i)                                     Leave Premises unoccupied without
locking all doors, extinguishing lights and turning off all water outlets.

 

(j)                                    Install or operate vending machines of
any kind in the Premises without written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

--------------------------------------------------------------------------------


 

5.                                      Intentionally Omitted

 

6.                                      The Landlord reserves the right to
designate the time when and method whereby freight, furniture, safes, goods,
merchandise and other articles may be brought into, moved or taken from the
Building and the Premises leased by the Tenant; and workmen employed, designated
or approved by the Landlord must be employed by Tenant for repairs, painting,
material moving and other similar work that may be done on the Premises.

 

7.                                      The Tenant will reimburse the Landlord
for the cost of repairing any damage to the Premises or other parts of the
Building caused by the Tenant or the agents or employees of the Tenant,
including replacing any glass broken.

 

8.                                      The Landlord shall furnish a reasonable
number of door keys for the needs of the Tenant, which shall be surrendered on
expiration of the Lease.  The Tenant shall obtain keys only from the Landlord,
shall not obtain duplicate keys from any outside source, and shall not alter the
locks or effect any substitution.

 

9.                                      The Tenant shall not install in the
Premises any metal safes or permit any concentration of excessive weight in any
portion thereof without first having obtained the written permission of
Landlord.

 

10.                               The Landlord reserves the right at all times
to exclude newsboys, loiterers, vendors, solicitors and peddlers, from the
Building and to require registration, satisfactory identification and
credentials from all persons seeking access to any part of the Building outside
of the Standard Hours of Operation.  The Landlord will exercise its best
judgment in the execution of such control but shall not be held liable for the
granting or refusal of such access.  The Landlord reserves the right to exclude
the general public from the Building after ordinary business hours and on
weekends and holidays.

 

11.                               The attaching of wires to the outside of the
Building is absolutely prohibited, and no wires shall be run or installed in any
part of the Building without the Landlord’s permission and direction.

 

12.                               Requests for services of janitors or other
Building employees must be made to the Landlord.  Agents or employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

 

13.                               Signs or any other tenant identification shall
be in accordance with building standard signage.  No signs of any nature shall
be placed in the windows so as to be visible from the exterior of the Building. 
All signs not approved in writing by the Landlord shall be subject to removal
without notice.

 

14.                               Intentionally Omitted

 

15.                               Tenant shall have a non-exclusive right to use
all driveways and parking areas located on the Common Areas of the Land. 
Landlord shall have the right (but not the obligation) to tow, at the owner’s
expense, any vehicles parked overnight on the Land if in Landlord’s sole
judgment such vehicle (i) is deemed to be a threat to the personal safety of the

 

2

--------------------------------------------------------------------------------


 

occupants of the Building or (ii) unreasonably interferes with the traffic or
parking patterns within the Building.

 

16.                               If additional drapes or window decorations are
desired by Tenant, they shall be reasonably approved by Landlord and installed
at the Tenant’s expense under the direction of the Landlord.  Lining on drapes
visible from the exterior shall be of a color approved by Landlord.

 

17.                               The possession of weapons, including concealed
handguns, is strictly forbidden on the Premises.

 

18.                               No smoking shall be permitted within any
portion of the Building.

 

19.                               The Landlord shall have the right to make such
other and further reasonable rules and regulations as, in the judgment of the
Landlord, may from time to time be necessary for the safety, care and
cleanliness of the Premises, the Building or adjacent areas, and for the
preservation of good order therein effective ten (10) days after all tenants
have been given written notice thereof.

 

3

--------------------------------------------------------------------------------